Exhibit 10.1
 
 
 





 
AMENDED AND RESTATED
CREDIT AGREEMENT
 


 
DATED AS OF
 
MARCH 27, 2009
 


 
AMONG
 


 
LEGACY RESERVES LP,
AS BORROWER,
 


 
BNP PARIBAS,
AS ADMINISTRATIVE AGENT,
 


 
WACHOVIA BANK, N.A.,
AS SYNDICATION AGENT,
 


 
COMPASS BANK,
AS DOCUMENTATION AGENT,
 


 
AND
 


 
THE LENDERS PARTY HERETO
 


 
SOLE LEAD ARRANGER AND BOOK RUNNER
 
BNP PARIBAS SECURITIES CORP.
 



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
 

   
Page

ARTICLE I
Definitions and Accounting Matters
Section 1.01
Terms Defined Above
1
Section 1.02
Certain Defined Terms
1
Section 1.03
Types of Loans and Borrowings
21
Section 1.04
Terms Generally
21
Section 1.05
Accounting Terms and Determinations; GAAP
22

ARTICLE II
The Credits
Section 2.01
Commitments.
22
Section 2.02
Loans and Borrowings.
23
Section 2.03
Requests for Borrowings
24
Section 2.04
Interest Elections.
25
Section 2.05
Funding of Borrowings.
27
Section 2.06
Termination and Reduction of Aggregate Maximum Credit Amounts.
28
Section 2.07
Borrowing Base.
28
Section 2.08
Letters of Credit.
31

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
Section 3.01
Repayment of Loans
36
Section 3.02
Interest.
36
Section 3.03
Alternate Rate of Interest
37
Section 3.04
Prepayments.
37
Section 3.05
Fees.
39

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
40
Section 4.02
Presumption of Payment by the Borrower
41
Section 4.03
Certain Deductions by the Administrative Agent
41
Section 4.04
Payments and Deductions to a Defaulting Lender.
41

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
Section 5.01
Increased Costs.
44
Section 5.02
Break Funding Payments
45
Section 5.03
Taxes.
45
Section 5.04
Designation of Different Lending Office
46
Section 5.05
Illegality
46
Section 5.06
Replacement of Lenders Under Certain Circumstances.
47

ARTICLE VI
Conditions Precedent
 
i

--------------------------------------------------------------------------------

 
Section 6.01
Effective Date
47
Section 6.02
Each Credit Event
49

ARTICLE VII
Representations and Warranties
Section 7.01
Organization; Powers
50
Section 7.02
Authority; Enforceability
50
Section 7.03
Approvals; No Conflicts
51
Section 7.04
Financial Position; No Material Adverse Change.
51
Section 7.05
Litigation
51
Section 7.06
Environmental Matters
52
Section 7.07
Compliance with the Laws and Agreements; No Defaults.
53
Section 7.08
Investment Company Act
53
Section 7.09
Taxes
53
Section 7.10
ERISA.
53
Section 7.11
Disclosure; No Material Misstatements
54
Section 7.12
Insurance
55
Section 7.13
Restriction on Liens
55
Section 7.14
Subsidiaries
55
Section 7.15
Location of Business and Offices
55
Section 7.16
Properties; Titles, Etc.
56
Section 7.17
Maintenance of Properties
56
Section 7.18
Gas Imbalances, Prepayments
57
Section 7.19
Marketing of Production
57
Section 7.20
Swap Agreements
57
Section 7.21
Use of Loans and Letters of Credit
58
Section 7.22
Solvency
58

ARTICLE VIII
Affirmative Covenants
Section 8.01
Financial Statements; Other Information
58
Section 8.02
Notices of Material Events
61
Section 8.03
Existence; Conduct of Business
62
Section 8.04
Payment of Obligations
62
Section 8.05
Performance of Obligations under Loan Documents
62
Section 8.06
Operation and Maintenance of Properties
62
Section 8.07
Insurance
63
Section 8.08
Books and Records; Inspection Rights
63
Section 8.09
Compliance with Laws
63
Section 8.10
Environmental Matters.
63
Section 8.11
Further Assurances.
64
Section 8.12
Reserve Reports.
65
Section 8.13
Title Information.
66
Section 8.14
Additional Collateral; Additional Guarantors.
67
Section 8.15
ERISA Compliance
67
Section 8.16
Marketing Activities
68

 
ii

--------------------------------------------------------------------------------


 
ARTICLE IX
Negative Covenants
Section 9.01
Financial Covenants.
68
Section 9.02
Debt
69
Section 9.03
Liens
69
Section 9.04
Dividends, Distributions and Redemptions
70
Section 9.05
Investments, Loans and Advances
70
Section 9.06
Nature of Business
71
Section 9.07
Limitation on Leases
71
Section 9.08
Proceeds of Notes
71
Section 9.09
ERISA Compliance
72
Section 9.10
Sale or Discount of Receivables
73
Section 9.11
Mergers, Etc
73
Section 9.12
Sale of Properties
73
Section 9.13
Environmental Matters
74
Section 9.14
Transactions with Affiliates
74
Section 9.15
Subsidiaries
74
Section 9.16
Negative Pledge Agreements; Dividend Restrictions
74
Section 9.17
Gas Imbalances, Take-or-Pay or Other Prepayments
74
Section 9.18
Swap Agreements
75
Section 9.19
Swap Agreement Termination
75
Section 9.20
Tax Status as Partnership; Partnership Agreement
75

ARTICLE X
Events of Default; Remedies
Section 10.01
Events of Default
75
Section 10.02
Remedies.
78
Section 10.03
Disposition of Proceeds
78

ARTICLE XI
The AgentS
Section 11.01
Appointment; Powers
79
Section 11.02
Duties and Obligations of Administrative Agent
79
Section 11.03
Action by Administrative Agent
80
Section 11.04
Reliance by Administrative Agent
80
Section 11.05
Subagents
81
Section 11.06
Resignation or Removal of Administrative Agent
81
Section 11.07
Administrative Agent and Lenders
81
Section 11.08
No Reliance
81
Section 11.09
Administrative Agent May File Proofs of Claim
82
Section 11.10
Authority of Administrative Agent to Release Collateral and Liens
83
Section 11.11
The Arranger, the Syndication Agent and the Documentation Agent
83

ARTICLE XII
Miscellaneous
Section 12.01
Notices.
83

 
 
iii

--------------------------------------------------------------------------------


 

Section 12.02
Waivers; Amendments.
84
Section 12.03
Expenses, Indemnity; Damage Waiver.
85
Section 12.04
Successors and Assigns.
88
Section 12.05
Survival; Revival; Reinstatement.
91
Section 12.06
Counterparts; Integration; Effectiveness.
91
Section 12.07
Severability
92
Section 12.08
Right of Setoff
92
Section 12.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
92
Section 12.10
Headings
93
Section 12.11
Confidentiality
93
Section 12.12
Interest Rate Limitation
94
Section 12.13
EXCULPATION PROVISIONS
95
Section 12.14
Collateral Matters; Swap Agreements
95
Section 12.15
No Third Party Beneficiaries
96
Section 12.16
USA Patriot Act Notice
96

 
Annex I
List of Maximum Credit Amounts
   
Exhibit A
Form of Note
Exhibit B
Form of Compliance Certificate
Exhibit C
Security Instruments
Exhibit D
Form of Assignment and Assumption
   
Schedule 7.05
Litigation
Schedule 7.14
Subsidiaries and Partnerships
Schedule 7.15
Location of Businesses
Schedule 7.18
Gas Imbalances
Schedule 7.19
Marketing Contracts
Schedule 7.20
Swap Agreements

 
iv

--------------------------------------------------------------------------------


 
This AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 27, 2009, is among
Legacy Reserves LP, a limited partnership duly formed and existing under the
laws of the State of Delaware (the “Borrower”); each of the Lenders from time to
time party hereto; BNP PARIBAS (in its individual capacity, “BNP Paribas”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), Wachovia Bank, N.A.,
as syndication agent (the “Syndication Agent”), and Compass Bank as document
agent (the “Document Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Administrative Agent and other agents and lenders
party thereto have entered that certain Credit Agreement dated as of March 15,
2006, as amended by that certain First Amendment to Credit Agreement, dated as
of July 7, 2006, that certain Second Amendment to Credit Agreement, dated as of
May 3, 2007, that certain Third Amendment to Credit Agreement, dated as of
October 24, 2007, that certain Fourth Amendment to Credit Agreement, dated as of
April 24, 2008, and that certain Fifth Amendment to Credit Agreement, dated as
of October 6, 2008, pursuant to which such lenders provided certain loans and
extensions of credit to the Borrower (the “Existing Credit Agreement”).
 
B.           The Borrower has requested the Lenders, and the Lenders have
agreed, to amend and restate the Existing Credit Agreement subject to the terms
and conditions of this Agreement.
 
C.           In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING MATTERS
 
Section 1.01                                Terms Defined Above.  As used in
this Agreement, each term defined above has the meaning indicated above.
 
Section 1.02                                Certain Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
1

--------------------------------------------------------------------------------


 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or the Documentation Agent, as the context
requires.
 
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.
 
“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time be further amended, modified, supplemented or restated.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.50%, and (d) the Reference Bank Cost
of Funds Rate on such day, provided that, in the context of this definition of
Alternate Base Rate and for the avoidance of doubt, the LIBO Rate for any day
shall be based on the rate as quoted at approximately 11:00 a.m. London time on
such day to the Administrative Agent’s London office for dollar deposits of
$5,000,000 having a one-month maturity.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate, the LIBO
Rate or the Reference Bank Cost of Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate the LIBO Rate or the Reference Bank Cost of Funds Effective
Rate, respectively.
 
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
 

 
Borrowing Base Utilization Percentage
Eurodollar Loans
ABR Loans
Level 1
less than 33%
2.250%
0.750%
Level 2
greater than or equal to 33%, but less than 66%
2.500%
1.000%
Level 3
greater than or equal to 66%, but less than 85%
2.750%
1.250%
Level 4
greater than or equal to 85%
3.000%
1.500%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per
 
2

--------------------------------------------------------------------------------


 
annum set forth on the grid when the Borrowing Base Utilization Percentage is at
its highest level.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P
or Moody’s (or their equivalent) or higher.
 
“Arranger” means BNP Paribas Securities Corp., in its capacity as lead arranger
and book runner hereunder.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:
 
(a)           the sum of (i) all cash and cash equivalents of the Borrower and
its Subsidiaries, treated as a single consolidated entity, on hand at the end of
such fiscal quarter; and (ii) all additional cash and cash equivalents of the
Borrower and its Subsidiaries on hand on the date of determination of Available
Cash with respect to such fiscal quarter resulting from working capital
borrowings (including borrowings under this Agreement) made subsequent to the
end of such fiscal quarter, less
 
(b)           the amount of any cash reserves established by Legacy Reserves GP,
LLC as the general partner of the Borrower to (i) provide for the proper conduct
of the business of the Borrower and its Subsidiaries (including reserves for
future capital expenditures including drilling and acquisitions and for
anticipated future credit needs of the Borrower and its Subsidiaries), (ii)
comply with applicable law or any loan agreement, security agreement, mortgage,
debt instrument or other agreement or obligation to which the Borrower or an
Affiliate is a party or by which it is bound or its assets are subject or (iii)
provide funds for distributions with respect to any one or more of the next four
fiscal quarters; provided, that disbursements made by the Borrower or its
Subsidiaries or cash reserves established, increased or reduced after the end of
such fiscal quarter but on or before the date of determination of Available Cash
with respect to such fiscal quarter shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such fiscal quarter if Legacy Reserves GP, LLC as the general partner of
the Borrower so determines.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
3

--------------------------------------------------------------------------------


 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d).
 
“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
 
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $100,000 in the aggregate for any
calendar year.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
in concert as a partnership or other “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) other than any Permitted Holders (except that such person or
group shall be deemed to have “beneficial ownership” of all shares that any
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower (or its successor by merger,
consolidation or purchase of all or substantially all of its assets);  (b) the
first day on which a majority of the members of the Board of Directors of Legacy
Reserves GP, LLC are not Continuing Directors; (c) the direct or indirect sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Equity Interests of the
Subsidiaries) of the Borrower and its Subsidiaries taken as a whole to any
 
4

--------------------------------------------------------------------------------


 
“person” (as such term is used in Section 13(d) and 14(d) of the Securities and
Exchange Act of 1934); (d) the adoption of a plan relating to the liquidation or
dissolution of the Borrower; or (e) Legacy Reserves GP, LLC ceases to be the
sole general partner of the Borrower.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b).  The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.
 
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following:  (a) the net income of any Person in
which the Borrower or a Consolidated Subsidiary has an interest (which interest
does not cause the net income of such other Person to be consolidated with the
net income of the Borrower and the Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Borrower or to a
Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP; (c)
the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; and (d) any
extraordinary gains or losses during such period; and provided further that if
the Borrower or any Consolidated Subsidiary shall acquire or dispose of any
Property during such period, then Consolidated Net Income shall be calculated
after giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period.
 
5

--------------------------------------------------------------------------------


 
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Legacy Reserves GP, LLC who (a) was a member of such board
of directors on the date of this Agreement or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.
 
“Contributing Parties” means Moriah Properties, Ltd., a Texas limited
partnership, DAB Resources, Ltd., a Texas limited partnership, Brothers
Production Properties, Ltd., a Texas limited partnership, Brothers Production
Company, Inc., a Texas corporation, Brothers Operating Company, Inc., a Texas
corporation, J&W McGraw Properties, Ltd., a Texas limited partnership, H2K
Holdings, Ltd., a Texas limited partnership, MBN Properties LP, a Delaware
limited partnership, Charities Support Foundation, Inc., a Texas nonprofit
corporation, Moriah Foundation, Inc., a Texas nonprofit corporation, and Cary
Brown Family Foundation, Inc., a Texas nonprofit corporation.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost of Funds” means with respect to any Non-Defaulting Lender, the rate per
annum quoted by such Non-Defaulting Lender to the Administrative Agent as
contemplated in Section 2.03(b) as its cost of funds with respect to a Borrowing
Request, as determined solely by such Non-Defaulting Lender in its reasonable
discretion based upon such factors as such non-Defaulting Lender shall deem
appropriate from time to time, including market, regulatory and liquidity
conditions; provided that such rate is not necessarily the cost to such
Non-Defaulting Lender of funding the specific Borrowing Request.
 
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g)
all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which
 
6

--------------------------------------------------------------------------------


 
such Person otherwise assures a creditor against loss of the Debt (howsoever
such assurance shall be made) to the extent of the lesser of the amount of such
Debt and the maximum stated amount of such guarantee or assurance against loss;
(h) all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
or Property of others; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business; (j) obligations to pay for goods or services whether or not
such goods or services are actually received or utilized by such Person; (k) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent or the Borrower, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
 
“Determination Date” has the meaning given such term in Section 2.04(f)(i).
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable
 
7

--------------------------------------------------------------------------------


 
for any consideration other than other Equity Interests (which would not
constitute Disqualified Capital Stock) at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the earlier of
(a) the Maturity Date and (b) the date on which there are no Loans, LC Exposure
or other obligations hereunder outstanding and all of the Commitments are
terminated.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
 
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted from revenues in determining Consolidated Net Income, (i)
Consolidated Interest Expense, (ii) expense for income and income based taxes
paid or accrued, (iii) depreciation, depletion, amortization, accretion and
impairment, including without limitation, impairment of goodwill, and (iv) any
non-cash items associated with (a) mark to market accounting related to
derivatives or investments, (b) stock based compensation arising from the grant
of or issuance or replacement of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards, in each case in connection with
employee plans or other compensation arrangements, and/or (c) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns; less, all non-cash items increasing Consolidated Net Income, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.
 
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
 
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any of its Subsidiaries is conducting or at any time has conducted business,
or where any Property of the Borrower or any of its Subsidiaries is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental
Requirements.  The term “oil” shall have the meaning specified in OPA, the terms
“hazardous substance” and “release” (or “threatened release”) have the meanings
specified in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have
the meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of
 
8

--------------------------------------------------------------------------------


 
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
 
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any of its Subsidiaries would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
 
“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower or any
of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned such term in Section 10.01.
 
“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in
 
9

--------------------------------------------------------------------------------


 
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (d) contractual Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any of its Subsidiaries for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any of its Subsidiaries or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and (h) judgment and
attachment Liens not giving rise to an Event of Default, provided that any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; provided further that Liens described in
clauses (a) through (e) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
 
10

--------------------------------------------------------------------------------


 
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 5.03(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c).
 
“Existing Credit Agreement” has the meaning assigned such term in Recital A.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references to a Financial Officer shall mean a
Financial Officer of the Borrower.
 
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, any Agent, any
Issuing Bank or any Lender.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect,
 
11

--------------------------------------------------------------------------------


 
including, without limitation, Environmental Laws, energy regulations and
occupational, safety and health standards or controls, of any Governmental
Authority.
 
“Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves
Operating GP LLC, (c) Legacy Reserves Services, Inc., (d) Pan-Ellis Properties,
Ltd., (e) Pantwist LLC and (f) each Material Domestic Subsidiary formed or
acquired during the term of this Agreement or other Domestic Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b).
 
“Guaranty Agreement” means the Amended and Restated Guarantee Agreement executed
by the Guarantors on the date hereof, unconditionally guarantying on a joint and
several basis payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any of its Subsidiaries or any Guarantor (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; (b) to any Lender or any Affiliate
of a Lender under any Swap Agreements among such Person and the Borrower or any
Subsidiary or assigned to such Person while such Person (or in the case of its
Affiliate, the Lender affiliated therewith) is a Lender hereunder; (c) all
renewals, extensions and/or rearrangements of any of (a) or (b) above; and (d)
Swap Agreements between the Lenders (as defined in the Existing Credit
Agreement) or their Affiliates and the Borrower or any of its Subsidiaries
entered into prior to the date hereof.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Initial Reserve Report” means the report of LaRoche Petroleum Consultants Ltd.,
with respect to the value of the Oil and Gas Properties of the Borrower and its
Subsidiaries as of December 31, 2008.
 
12

--------------------------------------------------------------------------------


 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP:  (i) amortization of debt discount, (ii)
capitalized interest and (iii) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP and (b) cash dividend payments
by the Borrower in respect of any Disqualified Capital Stock.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
 
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
 
“Issuing Bank” means BNP Paribas, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i).  Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such
 
13

--------------------------------------------------------------------------------


 
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“LC Commitment” at any time means Two Million Dollars ($2,000,000).
 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Legacy Reserves GP, LLC” means Legacy Reserves GP, LLC, a Delaware limited
liability company and the general partner of the Borrower.
 
“Legacy Reserves Operating GP LLC” means Legacy Reserves Operating GP LLC, a
Delaware limited liability company, the general partner of Legacy Reserves
Operating LP and a wholly-owned Subsidiary of the Borrower.
 
“Legacy Reserves Operating LP” means Legacy Reserves Operating LP, a Delaware
limited partnership and a wholly-owned Subsidiary of the Borrower.
 
“Legacy Reserves Services, Inc.” means Legacy Reserves Services, Inc., a Texas
corporation and a wholly-owned Subsidiary of the Borrower.
 
“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary,
 
14

--------------------------------------------------------------------------------


 
to the next 1/100th of 1%) at which dollar deposits of an amount comparable to
such Eurodollar Borrowing and for a maturity comparable to such Interest Period
are offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66.67%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66.67%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).
 
“Material Adverse Effect” means a material adverse change in, or any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (a) the business, operations, Property, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Guarantors taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.
 
“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $1,000,000 or more.
 
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and
 
15

--------------------------------------------------------------------------------


 
its Subsidiaries in an aggregate principal amount exceeding $1,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any of its Subsidiaries in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means April 1, 2012.
 
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor,
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.
 
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
 
“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon
 
16

--------------------------------------------------------------------------------


 
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Pan-Ellis Properties, Ltd.” means Pan-Ellis Properties, Ltd., a Texas limited
partnership and wholly owned Subsidiary of the Borrower.
 
“Pantwist LLC” means Pantwist LLC, a Texas limited liability company and wholly
owned subsidiary of the Borrower.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
“Partnership Agreement” means the Partnership Agreement of the Borrower.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Holders” means (i) the natural persons that were the direct or
indirect beneficial owners as of March 15, 2006 of the Contributing Parties,
(ii) any family members (including spouses) of any Persons described in clause
(i), and (iii) any Affiliates of the Persons described in clauses (i) or (ii),
including the Contributing Parties, as of the Effective Date, but only for such
time as they remain so affiliated.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower, any of its Subsidiaries or an
ERISA Affiliate.
 
“Pledge Agreement” means the Amended and Restated Pledge Agreement of even date
herewith executed by Borrower pledging its limited partner interests in Legacy
Reserves Operating LP, its membership interests in Legacy Reserves Operating GP
LLC and all of the common stock of Legacy Reserves Services, Inc., by Legacy
Reserves Operating GP LLC pledging its general partner interest in Legacy
Reserves Operating LP and its general partner
 
17

--------------------------------------------------------------------------------


 
interest in Pan-Ellis Properties, Ltd. and by Legacy Reserves Operating LP
pledging its limited partner interests in Pan-Ellis Properties, Ltd. and its
membership interests in Pantwist, LLC.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by BNP Paribas as a general reference rate of interest, taking into
account such factors as BNP Paribas may deem appropriate; it being understood
that many of BNP Paribas’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that BNP Paribas may make various commercial or other loans
at rates of interest having no relationship to such rate.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
 
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
 
“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.
 
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
 
“Reference Bank Cost of Funds Rate” means the rate determined pursuant to
Section 2.03(b)(iii).
 
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
 
18

--------------------------------------------------------------------------------


 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.
 
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
Redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).
 
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
 
“Security Instruments” means the Guaranty Agreement, the Pledge Agreement,
mortgages, deeds of trust and other agreements, instruments or certificates
described or referred to in Exhibit C, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than Swap Agreements with the Lenders or
any Affiliate of a Lender or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Indebtedness
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Indebtedness, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for Eurocurrency funding (currently referred
to
 
19

--------------------------------------------------------------------------------


 
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subsidiary” means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than ninety (90) days past
the date of invoice or delinquent or which are being contested in good faith
 
20

--------------------------------------------------------------------------------


 
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.  The term “Total Debt” specifically excludes any
obligations of the Borrower under any Swap Agreements.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) any Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.
 
Section 1.03                                Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).
 
Section 1.04                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents herein), (b) any reference herein to any law shall be construed
as referring to such law as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision
 
21

--------------------------------------------------------------------------------


 
of this Agreement or any other Loan Document shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.
 
Section 1.05                                Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrower’s independent certified public accountants concur and which are
disclosed to Administrative Agent on the next date on which financial statements
are required to be delivered to the Lenders pursuant to Section 8.01(a);
provided that, unless the Borrower and the Majority Lenders shall otherwise
agree in writing, no such change shall modify or affect the manner in which
compliance with the covenants contained herein is computed such that all such
computations shall be conducted utilizing financial information presented
consistently with prior periods.
 
ARTICLE II
 
THE CREDITS
 
Section 2.01                                Commitments.
 
(a)           Subject to the terms and conditions set forth herein, each Lender
agrees to make Loans to the Borrower during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (ii) the total Revolving
Credit Exposures exceeding the total Commitments.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, repay and reborrow the Loans.
 
(b)           On the Effective Date (or as soon as practicable with respect to
(iii)):
 
(i)           the Borrower shall pay all accrued and unpaid commitment fees,
break funding fees under Section 5.02 and all other fees that are outstanding
under the Existing Credit Agreement for the account of each “Lender” under the
Existing Credit Agreement;
 
(ii)           each “ABR Loan” and “Eurodollar Loan” outstanding under the
Existing Credit Agreement shall be deemed to be repaid with the proceeds of a
new ABR Loan or Eurodollar Loan, as applicable, under this Agreement;
 
(iii)           the Administrative Agent shall use reasonable efforts to cause
such “Lender” under the Existing Credit Agreement to deliver to the Borrower as
soon as practicable after the Effective Date the Note issued by the Borrower to
it under the Existing Credit Agreement, marked “canceled” or otherwise similarly
defaced;
 
(iv)           each Letter of Credit issued and outstanding under the Existing
Credit Agreement shall be deemed issued under this Agreement without the payment
of additional fees; and
 
22

--------------------------------------------------------------------------------


 
(v)           the Existing Credit Agreement and the commitments thereunder shall
be superceded by this Agreement and such commitments shall terminate.
 
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and re-evidence the obligations of the Borrower outstanding thereunder.


Section 2.02                                Loans and Borrowings.
 
(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.08(e).  Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding.  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
(d)           Notes.  At the request of a Lender, the Loans made by such Lender
shall be evidenced by a single promissory note of the Borrower in substantially
the form of Exhibit A, dated, in the case of (i) any Lender party hereto as of
the date of this Agreement, as of the date of this Agreement or (ii) any Lender
that becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to the order of such
Lender in a principal amount equal to its Maximum Credit Amount as in effect on
such date, and otherwise duly completed.  In the event that such Lender’s
Maximum Credit Amount increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to the order of such Lender in a principal amount equal
 
23

--------------------------------------------------------------------------------


 
to its Maximum Credit Amount after giving effect to such increase or decrease,
and otherwise duly completed.  The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by such Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender.  Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.
 
Section 2.03                                Requests for Borrowings.  To request
a Borrowing, the Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., Houston time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon,
Houston time, on the Business Day prior to the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in Section
2.08(e).  Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
(c)           the aggregate amount of the requested Borrowing;
 
(d)           the date of such Borrowing, which shall be a Business Day;
 
(e)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(f)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;
 
(g)           the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
 
(h)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Loan having an Interest Period of one-month.  If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Each Borrowing Request shall constitute a
representation that the amount of the requested Borrowing shall not cause the
total Revolving Credit Exposures to exceed the total Commitments (i.e., the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base).
 
24

--------------------------------------------------------------------------------


 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.04                                Interest Elections.
 
(a)           Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
25

--------------------------------------------------------------------------------


 
(d)           Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be continued as a Eurodollar Loan having an
Interest Period of one-month.  Notwithstanding any contrary provision hereof, if
an Event of Default or a Borrowing Base Deficiency has occurred and is
continuing:  (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
(f)           Reference Bank Cost of Funds Rate.
 
(i)           Upon the Administrative Agent’s receipt of a Borrowing Request for
an ABR Loan (including any request for a Eurodollar Borrowing converted to an
ABR Borrowing pursuant to Section 3.03) and for each Business Day that an ABR
Loan is outstanding under this Agreement, on or prior to 1:00 pm, New York City
time on such Business Day for a Borrowing Request, and 10:00 am, New York City
time, on each such Business Day that an ABR Loan is outstanding, the
Administrative Agent shall communicate the Alternate Base Rate, without
reference to the Reference Bank Cost of Funds Rate, to each Lender and shall
request each Lender to notify the Administrative Agent by not later than 2:00 pm
New York City time on such Business Day for a Borrowing Request and 11:00 am,
New York City time on each such Business Day that an ABR Loan is outstanding (in
each instance, the Determination Date) whether such Lender’s Cost of Funds
exceeds the Alternate Base Rate without reference to the Reference Bank Cost of
Funds Rate.  Any Lender that does not provide notice to the Administrative Agent
with respect to its Cost of Funds prior to 2:00 pm or 11:00 am, New York City
time, on such Business Day, as applicable, shall be deemed to have confirmed to
the Administrative Agent that such Lender’s Cost of Funds does not exceed the
Alternate Base Rate without reference to the Reference Bank Cost of Funds Rate.
 
(ii)           If sixty percent (60%) or more of the Lenders with a Commitment
as of an applicable Determination Date (the “Cost of Funds Calculation
Threshold”) notify the Administrative Agent that their Cost of Funds exceeds the
Alternate Base Rate communicated by the Administrative Agent, then the
Administrative Agent shall calculate the “Reference Bank Cost of Funds Rate”
which shall be calculated as the simple average of the Cost of Funds of the
Lenders; provided that, any Lender which does not submit a Cost of Funds Rate
shall be deemed to have confirmed to the Administrative Agent that the Alternate
Base Rate communicated by the Administrative Agent is its Cost of Funds Rate for
the purpose of determining such Reference Bank Cost of Funds Rate.  If the Cost
of Funds Calculation Threshold is not met, then the Reference
 
26

--------------------------------------------------------------------------------


 
Bank Cost of Funds Rate shall not be calculated and shall be disregarded for the
purposes of calculating the Alternate Base Rate as of such Determination Date.
 
(iii)           The Administrative Agent shall calculate the Reference Bank Cost
of Funds Rate in accordance with the procedures set forth in subsection (ii)
above and shall provide such rate to the Borrower no later than 3:00 pm, New
York City time for a Borrowing Request and 12:00 noon, New York City time on
each Business Day that an ABR Loan is outstanding, which rate shall be provided
to the Borrower as a simple average rate, without identifying the underlying
rates submitted by the Lenders.
 
(iv)           For each Borrowing Request for an ABR Loan, the Administrative
Agent will promptly provide each Lender with a confirmed Borrowing Request
confirming the initial Borrowing Request and the applicable rate that shall
initially apply to such Borrowing on or prior to 3:00 pm, New York City
time.  On each Business Day that an ABR Loan is outstanding, the Administrative
Agent shall communicate any change in the applicable Alternate Base Rate
determined pursuant to this Section 2.04, if any, to each Lender and the
Borrower on or prior to 12:00 noon, New York City time.  For purposes of
determining the Reference Bank Cost of Funds Rate, each Lender and the
Administrative Agent may provide notice by electronic communications pursuant to
procedures approved by the Administrative Agent.
 
Section 2.05                                Funding of Borrowings.
 
(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Houston time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank that made such LC
Disbursement.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
 
(b)           Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal
 
27

--------------------------------------------------------------------------------


 
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
 
Section 2.06                                Termination and Reduction of
Aggregate Maximum Credit Amounts.
 
(a)           Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.
 
(b)           Optional Termination and Reduction of Aggregate Credit Amounts.
 
(i)           The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Credit Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.
 
(ii)           The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable.  Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated.  Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.
 
Section 2.07                                Borrowing Base.
 
(a)           Initial Borrowing Base.  For the period from and including the
Effective Date to but excluding October 1st, 2009, the amount of the Borrowing
Base shall be equal to $340,000,000.  Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 8.13(c) or Section 9.12(d).
 
(b)           Scheduled and Interim Redeterminations.  Subject to Section
2.07(d), the Borrowing Base shall be redetermined (a “Scheduled
Redetermination”) on April 1st and October 1st of each year, commencing October
1st, 2009.  In addition, either the Borrower or the Administrative Agent, at the
direction of the Majority Lenders, may once during each calendar year, each
elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this Section
2.07. The Borrower shall have the right, once during each calendar year, to
initiate an Interim Redetermination in addition to the one otherwise provided in
this Section 2.07(b) upon the
 
28

--------------------------------------------------------------------------------


 
proposed acquisition of Proved Developed Producing Properties whose purchase
price is greater than 10% of the Borrowing Base, provided such Interim
Redetermination is in accordance with this Section 2.07.
 
(c)           Scheduled and Interim Redetermination Procedure.
 
(i)           Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time.  In no event
shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.
 
(ii)           The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
 
(A)           in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or before the March 15th and September 15th of such
year following the date of delivery of such Engineering Report or (2) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then promptly after the Administrative Agent has received
complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(ii) and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Report; and
 
(B)           in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
 
(iii)           Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all of
the
 
29

--------------------------------------------------------------------------------


 
Lenders as provided in this Section 2.07(c)(iii); and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Majority Lenders as provided
in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base
Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If at the end of such fifteen (15) days, any Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Majority Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Lenders or the Majority Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Majority Lenders and, so
long as such amount does not increase the Borrowing Base then in effect, such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).
 
(d)           Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Majority Lenders, as applicable, pursuant to Section
2.07(c)(iii), the Administrative Agent shall notify the Borrower and the Lenders
of the amount of the redetermined Borrowing Base (the “New Borrowing Base
Notice”), and such amount shall become the new Borrowing Base, effective and
applicable to the Borrower, the Administrative Agent, each Issuing Bank and the
Lenders:
 
(i)           in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
delivery of the New Borrowing Base Notice, or (B) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the Business Day next succeeding delivery of the New Borrowing Base
Notice; and
 
(ii)           in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.
 
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination date or the next
adjustment to the Borrowing Base under Section 8.13(c) or Section 9.12(d),
whichever occurs first.
 
(e)           Reduction of Borrowing Base Upon Termination of Hedge Positions.
If the Borrower or any Subsidiary shall terminate or create any off-setting
positions in respect of
 
30

--------------------------------------------------------------------------------


 
any hedge positions (whether evidenced by a floor, put or Swap Agreement) upon
which the Lenders relied in determining the Borrowing Base and the net effect of
such action (when taken together with any other Swap Agreements executed
contemporaneously with the taking of such action) would be to reduce the
economic value supporting the Borrowing Base, then the Borrowing Base shall be
simultaneously reduced in an amount reasonably determined by the Majority
Lenders equal to the economic value of such reduction; provided, that the
Borrower shall have the right, no later than 10 Business Days after receiving
notice of such reduction, to initiate an Interim Redetermination in accordance
with Section 2.07(b) and such Interim Redetermination shall not count against
the maximum Interim Redeterminations allowed in any calendar year.
 
Section 2.08                                Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request any Issuing Bank to issue Letters of Credit for its own
account or for the account of the Borrower or any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and such Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver as permitted by Section 12.01(a) (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to any Issuing Bank and the Administrative Agent (not less than five (5)
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice:
 
(i)           requesting the issuance of a Letter of Credit or identifying the
Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;
 
(ii)           specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);
 
(iii)           specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));
 
(iv)           specifying the amount of such Letter of Credit;
 
(v)           specifying the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit; and
 
31

--------------------------------------------------------------------------------


 
(vi)           specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
 
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (A) the LC
Exposure shall not exceed the LC Commitment and (B) the total Revolving Credit
Exposures shall not exceed the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base.
 
If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, each Issuing Bank that issues a Letter of Credit hereunder
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of any Issuing Bank that issues a Letter of Credit hereunder,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in Section
2.08(e), or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 2.08(d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, the existence
of a Borrowing Base Deficiency or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., Houston time, on the
third day after such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Houston time, on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 1:00 p.m., Houston time, on (i) the
third day after the Borrower
 
32

--------------------------------------------------------------------------------


 
receives such notice, if such notice is received prior to 9:00 a.m., Houston
time, on the day of receipt, or (ii) the Business Day immediately following the
third day after the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that if such LC
Disbursement is not less than $1,000,000, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with a Eurodollar Borrowing with an Interest Period of one month in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Eurodollar
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this Section 2.08(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.  Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.  Any
LC Disbursement not reimbursed by the Borrower or funded as a Loan prior to 1:00
p.m., Houston time on the date such Disbursement is made, shall bear interest
for each such day such Disbursement is outstanding at the ABR plus the
Applicable Margin.
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of
 
33

--------------------------------------------------------------------------------


 
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank.  Such
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed such Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.08(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)
shall be for the account of such Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
 
(i)           Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
or resign at any time by written agreement among the Borrower, the
Administrative Agent, such resigning or replaced Issuing Bank and, in the case
of a replacement, the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such resignation or replacement of an Issuing
Bank.  At the time any such resignation or replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the resigning
or replaced Issuing Bank pursuant to Section 3.05(b).  In the case of the
replacement of an Issuing Bank, from and after the effective date of such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous
 
34

--------------------------------------------------------------------------------


 
Issuing Banks, as the context shall require.  After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.
 
(j)           Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Majority Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any of its Subsidiaries
described in Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants
to the Administrative Agent, for the benefit of each Issuing Bank and the
Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor.  The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, any Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and any Guarantor’s obligations under this
Agreement and the other Loan Documents.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account; provided that investments of funds in such account in
investments permitted by Section 9.05(c) or Section 9.05(e) may be made at the
option of the Borrower at its direction, risk and expense.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse, on a pro rata
basis, each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors, if any, under this
Agreement or the other Loan Documents.  If the Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an
 
35

--------------------------------------------------------------------------------


 
Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
 
ARTICLE III
 
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
 
Section 3.01                                Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.
 
Section 3.02                                Interest.
 
(a)           ABR Loans.  Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(b)           Eurodollar Loans.  Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Eurodollar Loan plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(c)           Post-Default and Borrowing Base Deficiency Rate.  Notwithstanding
the foregoing, (i) if an Event of Default has occurred and is continuing, or if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrower or any Guarantor hereunder or under any other Loan Document is not
paid when due, whether at stated maturity, upon acceleration or otherwise, and
including any payments in respect of a Borrowing Base Deficiency under Section
3.04(c), then all Loans outstanding, in the case of an Event of Default, and
such overdue amount, in the case of a failure to pay amounts when due, shall
bear interest, after as well as before judgment, at the Alternate Base Rate plus
two percent (2%), but in no event to exceed the Highest Lawful Rate, and (ii)
during any Borrowing Base Deficiency, the amount of such Borrowing Base
Deficiency shall bear interest, after as well as before judgment, at the rate
then applicable to such Loans, plus the Applicable Margin, if any, plus an
additional two percent (2%), but in no event to exceed the Highest Lawful Rate.
 
(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on:  (i) with respect to any ABR Loan, the last day of each
March, June, September and December; (ii) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part but, in the case of any Interest Period longer than three months,
each successive date three months after the first day of such Interest Period,
and (iii) in any case, on the Termination Date; provided that (A) interest
accrued pursuant to Section 3.02(c)(i) shall be payable on demand, (B) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
36

--------------------------------------------------------------------------------


 
(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error, and be binding upon the parties
hereto.
 
Section 3.03                                Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
 
(b)           the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 3.04                                Prepayments.
 
(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b) and payment of applicable
breakage costs, if any, under Section 5.02.
 
(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, Houston time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, Houston time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in
 
37

--------------------------------------------------------------------------------


 
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.
 
(c)           Mandatory Prepayments.
 
(i)           If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).
 
(ii)           Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07(a) through (d) or Section
8.13(c), if the total Revolving Credit Exposures exceeds the redetermined or
adjusted Borrowing Base, then the Borrower shall (A) prepay the Borrowings in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).  The Borrower shall
be obligated to make such prepayment and/or deposit of cash collateral within
one hundred twenty (120) days following the later of its receipt of the New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided that all payments required to be made pursuant to
this Section 3.04(c)(ii) must be made on or prior to the Termination Date.
 
(iii)           Upon any adjustments to the Borrowing Base pursuant to Section
2.07(e) or Section 9.12(d), if the total Revolving Credit Exposures exceed the
Borrowing Base as adjusted, then the Borrower shall (A) prepay the Borrowings in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).  The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral on the date it or any Subsidiary receives cash proceeds as a result
of such termination, creation of offsetting positions or disposition, as
applicable; provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.
 
(iv)           Notwithstanding anything to the contrary herein, if the Borrower
or any of its Subsidiaries sells any Property when a Borrowing Base Deficiency
or Event of Default exists, then the Borrower shall (A) prepay the Borrowings in
an aggregate principal amount equal to the net cash proceeds received from such
sale, and (B) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.08(j).  The Borrower shall be obligated
 
38

--------------------------------------------------------------------------------


 
to make such prepayment and/or deposit of cash collateral on the date it or any
Subsidiary receives cash proceeds as a result of such sale; provided that all
payments required to be made pursuant to this Section 3.04(c)(iii) must be made
on or prior to the Termination Date.
 
(v)           Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
 
(vi)           Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.
 
(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
Section 3.05                                Fees.
 
(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (subject to Section 4.04(c)(i)) a
commitment fee, which shall accrue at a rate per annum equal to 0.50% on the
average daily amount of the unused amount of the Commitment of such Lender
during the period from and including the date of this Agreement to but excluding
the Termination Date.  Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (subject to Section
4.04(c)(iii)) a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50% per annum on
the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each
Issuing Bank, for its own account, its standard fees with respect to the
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of
 
39

--------------------------------------------------------------------------------


 
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand.  Any other fees payable
to an Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case such fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
 
ARTICLE IV
 
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.
 
Section 4.01                                Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.
 
(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to an Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section
12.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.
 
(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
40

--------------------------------------------------------------------------------


 
(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
Section 4.02                                Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
Section 4.03                                Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
Section 4.04                                Payments and Deductions to a
Defaulting Lender.
 
41

--------------------------------------------------------------------------------


 
(a)           The Borrower shall have the right, to the extent permitted by
applicable law, to setoff any amounts owed to it by any Defaulting Lender or any
of such Defaulting Lender’s Affiliates in respect of deposit liabilities against
amounts due by the Borrower or any Guarantor to such Defaulting Lender or its
Affiliates under this Agreement, provided that the amount of such set-off shall
not exceed the amount of such Defaulting Lender’s Revolving Credit Exposures and
interest.  Further, if any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(a), Section 2.08(d), Section 2.08(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid in cash.
 
(b)           If a Defaulting Lender (or a Lender who would be a Defaulting
Lender but for the expiration of the relevant grace period) as a result of the
exercise of a set-off shall have received a payment in respect of its Revolving
Credit Exposure which results in its Revolving Credit Exposure being less than
its Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each of the
Lenders respective pro rata share of the Indebtedness.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans,
subject to the first sentence of this Section 4.04(b), all principal will be
paid ratably as provided in Section 10.02(c).
 
(c)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05.
 
(ii)           The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Majority Lenders, as applicable, have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 12.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender.
 
(iii)           if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
 
42

--------------------------------------------------------------------------------


 
(A)           all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (I) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments and (II) the
conditions set forth in Section 6.02 are satisfied at such time;
 
(B)           if the reallocation described in clause (A) above cannot, or can
only partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in Section
2.08(e) for so long as such LC Exposure is outstanding;
 
(C)           if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 4.04 then the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
3.05(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;
 
(D)           if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.04(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; or
 
(E)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.04(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.
 
(d)           So long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.04(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
2.08(d) (and Defaulting Lenders shall not participate therein).
 
(e)           In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase
 
43

--------------------------------------------------------------------------------


 
at par such of the Loans of the other Lenders as the Administrative shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
 
ARTICLE V
 
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
 
Section 5.01                                Increased Costs.
 
(a)           Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve (including marginal,
special, emergency or supplemental reserves), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender for Eurocurrency liabilities under Regulation D of the
Board (as the same may be amended, supplemented or replaced from time to time)
or otherwise; or
 
(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
 
(c)           Certificates.  A certificate of a Lender or any Issuing Bank
setting forth in reasonable detail the basis of its request and the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in Section 5.01(a) or (b) shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
44

--------------------------------------------------------------------------------


 
(d)           Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or any Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
such Issuing Bank’s right to demand such compensation, provided that no Lender
may make any such demand more than 180 days after the Termination Date, nor for
any amount which has accrued more than 270 days prior to such Lender or Issuing
Bank delivering the certificate required in Section 5.01(c).
 
Section 5.02                                Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03                                Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
45

--------------------------------------------------------------------------------


 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or an Issuing
Bank as to the basis of such Indemnified Taxes and Other Taxes and the amount of
such payment or liability under this Section 5.03 shall be delivered to the
Borrower and shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
Section 5.04                                Designation of Different Lending
Office.  If any Lender requests compensation under Section 5.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (b) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
Section 5.05                                Illegality.  Notwithstanding any
other provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by
 
46

--------------------------------------------------------------------------------


 
such Lender shall be made instead as ABR Loans (and, if such Lender so requests
by notice to the Borrower and the Administrative Agent, all Affected Loans of
such Lender then outstanding shall be automatically converted into ABR Loans on
the date specified by such Lender in such notice) and, to the extent that
Affected Loans are so made as (or converted into) ABR Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its ABR Loans.
 
Section 5.06                                Replacement of Lenders Under Certain
Circumstances.
 
(a)           If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Sections 5.01 or 5.03 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Loans as a result of any condition described in Section 5.05, (ii)
any Lender becomes a Defaulting Lender, or (iii) any Lender’s Cost of Funds
exceeds the Alternate Base Rate (without reference to the Reference Bank Cost of
Funds Rate) then the Borrower may, on 10 Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by requiring such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
12.04(b) (with the assignment fee to be paid by the Borrower in each such
instance) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that in the case of any such assignment resulting
from a claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments.
 
(b)           Any Lender being replaced pursuant to Section 5.06(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment, outstanding Loans and participations in L/C
Exposure in respect thereof, and (ii) deliver any Notes evidencing such Loans to
the Borrower or to the Administrative Agent.
 
(c)           Notwithstanding anything to the contrary contained above, any
Lender that acts as an Issuing Bank may not be replaced hereunder at any time
that it has any Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such Issuing Bank (including the furnishing of a
back-up standby letter of credit in form and substance, and issued by an issuer
reasonably satisfactory to such Issuing Bank or the depositing of cash
collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such Issuing Bank) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 11.06.
 
ARTICLE VI
 
CONDITIONS PRECEDENT
 
Section 6.01                                Effective Date.  The obligations of
the Lenders to make the initial Loans and of any Issuing Bank to issue Letters
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
12.02):
 
47

--------------------------------------------------------------------------------


 
(a)           The Arranger, the Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
(b)           The Administrative Agent shall have received a certificate of the
Borrower and of each Guarantor setting forth (i) resolutions of the board of
directors or other managing body with respect to the authorization of the
Borrower or such Guarantor to execute and deliver the Loan Documents to which it
is a party and to enter into the transactions contemplated in those documents,
(ii) the individuals (A) who are authorized to sign the Loan Documents to which
the Borrower or such Guarantor is a party and (B) who will, until replaced by
another individual duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the other Loan Documents to
which it is a party, (iii) specimen signatures of such authorized individuals,
and (iv) the articles or certificate of incorporation or formation and bylaws,
operating agreement or partnership agreement, as applicable, of the Borrower and
each Guarantor, in each case, certified as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.
 
(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor, if any.
 
(d)           The Administrative Agent shall have received a compliance
certificate, which shall be substantially in the form of Exhibit B, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.
 
(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
 
(f)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreements, the Pledge Agreement, and the other Security Instruments described
on Exhibit C.  In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens (subject only to
Excepted Liens identified in clauses (a) to (d) and (f) of the definition
thereof, but subject to the provisos at the end of such definition) on at least
80% of the total value of the Oil and Gas Properties evaluated in the Initial
Reserve Report.
 
(g)           The Administrative Agent shall have received an opinion of (i)
Andrews Kurth, LLP, special counsel to the Borrower, (ii) Cotton, Bledsoe, Tighe
& Dawson, P.C., special New Mexico counsel and (iii) Commercial Law Group, P.C.,
special Oklahoma counsel, each in form and substance satisfactory to the
Administrative Agent, as to such matters incident to the Transactions as the
Administrative Agent may reasonably request.
 
48

--------------------------------------------------------------------------------


 
(h)           The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.
 
(i)           The Administrative Agent shall have received such information as
the Administrative Agent may reasonably require, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, on
the title to not less than 80% of the Oil and Gas Properties evaluated in the
Initial Reserve Report.
 
(j)           The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.
 
(k)           The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03.
 
(l)           The Administrative Agent shall have received satisfactory audited
financial statements for the Borrower and its Consolidated Subsidiaries for the
year ended December 31, 2008 and the Initial Reserve Reports.
 
(m)           The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower, and its Subsidiaries for each of the following jurisdictions:  Texas,
Delaware and any other jurisdiction requested by the Administrative Agent; other
than those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03.
 
(n)           The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 1:00 p.m., Houston time, on March 27,
2009 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
Section 6.02                                Each Credit Event.  The obligation
of each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
 
(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
49

--------------------------------------------------------------------------------


 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Material Adverse Effect shall have occurred.
 
(c)           The representations and warranties of the Borrower and the
Guarantors, if any, set forth in this Agreement and in the other Loan Documents
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.
 
(d)           The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or any Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
 
Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (e).
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
Section 7.01                                Organization; Powers.  Each of the
Borrower and its Subsidiaries is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
 
Section 7.02                                Authority; Enforceability.  The
Transactions are within the Borrower’s and each Guarantor’s corporate powers and
have been duly authorized by all necessary corporate and, if required, member
action (including, without limitation, any action required to be taken by any
class of directors of the Borrower or any other Person, whether interested or
disinterested, in
 
50

--------------------------------------------------------------------------------


 
order to ensure the due authorization of the Transactions).  When executed and
delivered, each Loan Document to which the Borrower and any Guarantor is a party
will have been duly executed and delivered by the Borrower and such Guarantor
and will constitute a legal, valid and binding obligation of the Borrower and
such Guarantor, as applicable, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 7.03                                Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including the members or any class of directors of the Borrower or
any other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect, and except for the filing and recording of Security
Instruments to perfect the Liens created hereby, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (d) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
 
Section 7.04                                Financial Position; No Material
Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders the audited
financial statements of Borrower ended December 31, 2008.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.
 
(b)           Since December 31, 2008, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.
 
(c)           Neither the Borrower nor any of its Subsidiaries has on the date
hereof any material Debt (including Disqualified Capital Stock), or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.
 
Section 7.05                                Litigation.  Except as set forth on
Schedule 7.05, there are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the
 
51

--------------------------------------------------------------------------------


 
aggregate, to result in a Material Adverse Effect or (b) that involve any Loan
Document or the Transactions.  Since the date of this Agreement, there has been
no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.
 
Section 7.06                                Environmental Matters.  Except as
could not be reasonably expected to have a Material Adverse Effect (or with
respect to (c), (d) and (e) below, where the failure to take such actions could
not be reasonably expected to have a Material Adverse Effect):
 
(a)           neither any Property of the Borrower or any of its Subsidiaries
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws.
 
(b)           no Property of the Borrower or any of its Subsidiaries nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.
 
(c)           all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each of its
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed or requested, and the
Borrower and each of its Subsidiaries are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.
 
(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any of its
Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.
 
(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any of its Subsidiaries except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
 
(f)           to the extent applicable, all Property of the Borrower and each of
its Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent
 
52

--------------------------------------------------------------------------------


 
subject to the OPA, will not be able to maintain compliance with the OPA
requirements during the term of this Agreement.
 
(g)           neither the Borrower nor any of its Subsidiaries has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.
 
Section 7.07                                Compliance with the Laws and
Agreements; No Defaults.
 
(a)           Each of the Borrower and its Subsidiaries is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other
authorizations granted by Governmental Authorities necessary for the ownership
of its Property and the present conduct of its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)           Neither the Borrower nor any of its Subsidiaries is in default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or any of its Subsidiaries to Redeem or
make any offer to Redeem all or any portion of any Debt outstanding under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which the Borrower or any of its Subsidiaries
or any of their Properties is bound.
 
(c)           No Default has occurred and is continuing.
 
Section 7.08                                Investment Company Act.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.
 
Section 7.09                                Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.
 
Section 7.10                                ERISA.
 
(a)           The Borrower, its Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan, if any.
 
53

--------------------------------------------------------------------------------


 
(b)           Each Plan, if any, is, and has been, maintained in substantial
compliance with ERISA and, where applicable, the Code.
 
(c)           No act, omission or transaction has occurred that could result in
imposition on the Borrower, any of its Subsidiaries or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.
 
(d)           No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974.  No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Borrower, any of its Subsidiaries or any ERISA Affiliate
has been or is expected by the Borrower, any of its Subsidiaries or any ERISA
Affiliate to be incurred with respect to any Plan.  No ERISA Event with respect
to any Plan has occurred.
 
(e)           Full payment when due has been made of all amounts which the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required under the
terms of each Plan, if any, or applicable law to have paid as contributions to
such Plan as of the date hereof, and no accumulated funding deficiency (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, exists with respect to any Plan.
 
(f)           The actuarial present value of the benefit liabilities under each
Plan, if any, which is subject to Title IV of ERISA does not, as of the end of
the Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.  The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.
 
(g)           Neither the Borrower, its Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, any of its Subsidiaries or any ERISA
Affiliate in its sole discretion at any time without any material liability.
 
(h)           Neither the Borrower, its Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.
 
(i)           Neither the Borrower, its Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
 
Section 7.11                                Disclosure; No Material
Misstatements.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other
 
54

--------------------------------------------------------------------------------


 
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  There is no fact peculiar to the Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any of its Subsidiaries
prior to, or on, the date hereof in connection with the transactions
contemplated hereby.  There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein.
 
Section 7.12                                Insurance.  The Borrower has, and
has caused all of its Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Subsidiaries.  The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.
 
Section 7.13                                Restriction on Liens.  Neither the
Borrower nor any of its Subsidiaries is a party to any material agreement or
arrangement, or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.
 
Section 7.14                                Subsidiaries.  Except as set forth
on Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Subsidiaries.  The Borrower has no Foreign
Subsidiaries or foreign operations.
 
Section 7.15                                Location of Business and
Offices.  The Borrower’s jurisdiction of organization is Delaware; the name of
the Borrower as listed in the public records of its jurisdiction of organization
is Legacy Reserves LP, and the organizational identification number of the
Borrower in its jurisdiction of organization is 4038949 (or as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m)).  The
Borrower’s principal place of business and chief executive offices are located
at the address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(m)).  Each Subsidiary’s jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(m)).
 
55

--------------------------------------------------------------------------------


 
Section 7.16                                Properties; Titles, Etc.
 
(a)           Each of the Borrower and its Subsidiaries has good and defensible
title to its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03.  After giving
full effect to the Excepted Liens, the Borrower or any of its Subsidiaries
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or any of its Subsidiaries to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or any of its Subsidiaries’ net revenue
interest in such Property.
 
(b)           All material leases and agreements necessary for the present
conduct of the business of the Borrower and its Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.
 
(c)           The rights and Properties presently owned, leased or licensed by
the Borrower and its Subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
as of the date hereof.
 
(d)           All of the material Properties of the Borrower and each of its
Subsidiaries that are reasonably necessary for the operation of their businesses
are in good working condition and are maintained in accordance with prudent
business standards.
 
(e)           The Borrower and each of its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
 
Section 7.17                                Maintenance of Properties.  Except
for such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity
 
56

--------------------------------------------------------------------------------


 
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of the Oil and Gas Properties.  Specifically in connection with the
foregoing, except as could not reasonably be expected to have a Material Adverse
Effect, (a) no Oil and Gas Property is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) is deviated from the
vertical more than the maximum permitted by Government Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties).  All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Subsidiaries, in a manner consistent with the Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 7.17 could not reasonably be expect to have a Material Adverse
Effect).
 
Section 7.18                                Gas Imbalances, Prepayments.  As of
the date hereof, except as set forth on Schedule 7.18 or on the most recent
certificate delivered pursuant to Section 8.12(c), on a net basis there are no
gas imbalances, take or pay or other prepayments which would require the
Borrower or any of its Subsidiaries to deliver, in the aggregate, two percent
(2%) or more of the monthly production from Hydrocarbons produced from the Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.
 
Section 7.19                                Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from the Borrower’s or
its Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and (b)
have a maturity or expiry date of more than six (6) months from the date hereof.
 
Section 7.20                                Swap Agreements.  Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each of its
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net
marked-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.
 
57

--------------------------------------------------------------------------------


 
Section 7.21                                Use of Loans and Letters of
Credit.  The proceeds of the Loans and the Letters of Credit shall be used (a)
for general corporate purposes of the Borrower and its Subsidiaries, and (b) for
any distribution advances of Available Cash, provided that if the Borrowing Base
Utilization Percentage is equal to or exceeds 90% before or after giving effect
to the requested Loan or Letter of Credit, then no proceeds of any Loan or any
Letter of Credit may be used to fund Restricted Payments under Section
9.04.  The Borrower and its Subsidiaries are not engaged principally, or as one
of its or their important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
margin stock (within the meaning of Regulation T, U or X of the Board).  No part
of the proceeds of any Loan or Letter of Credit will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.
 
Section 7.22                                Solvency.  After giving effect to
the transactions contemplated hereby, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the
Borrower and the Guarantors, taken as a whole, will exceed the aggregate Debt of
the Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 8.01                                Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:
 
(a)           Annual Financial Statements.  As soon as available, but in any
event not later than 90 days after the end of each fiscal year, the Borrower’s
audited consolidated balance sheet and related statements of operations,
members’ equity and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by independent public accountants of recognized national standing
and reasonably acceptable to the Administrative Agent (without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material
 
58

--------------------------------------------------------------------------------


 
respects the financial position and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, members’ equity and cash flows as of the end
of and for such quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
 
(c)           Certificate of Financial Officer – Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the Effective Date and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate.
 
(d)           Certificate of Accounting Firm – Defaults.  Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines).
 
(e)           Certificate of Financial Officer – Swap Agreements.  Concurrently
with any delivery of financial statements under Section 8.01(a) and Section
8.01(b), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such calendar month or fiscal year, a true and complete list of all Swap
Agreements of the Borrower and each of its Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.
 
(f)           Certificate of Insurer – Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
59

--------------------------------------------------------------------------------


 
(g)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary to
such letter or report.
 
(h)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be.
 
(i)           Notices Under Material Instruments.  Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
 
(j)           Lists of Purchasers.  Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 8.12, a list of
all Persons purchasing Hydrocarbons from the Borrower or any of its
Subsidiaries.
 
(k)           Notice of Sales of Oil and Gas Properties.  In the event the
Borrower or any of its Subsidiaries intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties included in the most recently
delivered Reserve Report (or any Equity Interests in any Subsidiary owning
interests in such Oil and Gas Properties) during any period between two
successive Scheduled Redetermination Dates having a fair market value,
individually or in the aggregate, in excess of $250,000, prior written notice of
such disposition, the price thereof, the anticipated date of closing, and any
other details thereof requested by the Administrative Agent or any Lender.
 
(l)           Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
 
(m)           Information Regarding Borrower and Guarantors.  Prompt written
notice (and in any event within 30 days prior thereto) of any change (i) in the
Borrower or any Guarantor’s corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number, if any.
 
(n)           Production Report and Lease Operating Statements.  Within 30 days
after the end of each fiscal quarter, a report setting forth, for each calendar
month during the then-current fiscal year to date, the volume of production and
sales attributable to production (and the
 
60

--------------------------------------------------------------------------------


 
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.
 
(o)           Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any of its Subsidiaries.
 
(p)           Annual Budget.  Promptly, but in any event within 90 days after
the end of each fiscal year, a budget for the then current fiscal year,
including a pro forma balance sheet and income and cash flow projections.
 
(q)           Certificate of Financial Officer – Available Cash.  As soon as
available, but in any event not later than 45 days after the end of each fiscal
quarter, commencing with the quarter ending on June 30, 2009, a certificate of a
financial officer (i) setting forth reasonably detailed calculations of
Available Cash with respect to such quarter and (ii) the distributions to
holders of Borrower’s Equity Interests with respect to such quarter.
 
(r)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of
this Agreement or any other Loan Document, as the Administrative Agent or any
Lender may reasonably request.
 
Section 8.02                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender, promptly
after the Borrower obtains knowledge thereof, written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of, or the threat in writing of, any
action, suit, investigation, arbitration or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary thereof, or any material adverse development in any action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), that, in either case, if adversely determined, could reasonably be
expected to result in liability in excess of $500,000;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and
 
(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
61

--------------------------------------------------------------------------------


 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 8.03                                Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which any of its Oil
and Gas Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.12.
 
Section 8.04                                Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay its obligations,
including Tax liabilities of the Borrower and all of its Subsidiaries before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Borrower
or any of its Subsidiaries.
 
Section 8.05                                Performance of Obligations under
Loan Documents.  The Borrower will pay the Notes according to the reading, tenor
and effect thereof, and the Borrower will, and the Borrower will cause each of
its Subsidiaries to do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.
 
Section 8.06                                Operation and Maintenance of
Properties.  The Borrower will, and will cause each of its Subsidiaries to:
 
(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
 
(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all material
equipment, machinery and facilities.
 
62

--------------------------------------------------------------------------------


 
(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.
 
(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards and in all material
respects, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.
 
(e)           to the extent the Borrower or one of its Subsidiaries is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.
 
Section 8.07                                Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will give at least 30 days prior notice of any cancellation to
the Administrative Agent.
 
Section 8.08                                Books and Records; Inspection
Rights.  The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.
 
Section 8.09                                Compliance with Laws.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 8.10                                Environmental Matters.
 
(a)           The Borrower shall, and shall cause each of its Subsidiaries
to:  (i) comply, and shall cause its Properties and operations and each of its
Subsidiaries and each Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect; (ii) not dispose of or otherwise release, and
shall cause each Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of
 
63

--------------------------------------------------------------------------------


 
the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each of its Subsidiaries to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each of its Subsidiaries to
promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of the Borrower’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; and (v) establish and implement, and shall cause
each of its Subsidiaries to establish and implement, such procedures as may be
reasonably necessary to continuously determine and assure that the Borrower’s
and its Subsidiaries’ obligations under this Section 8.10(a) are timely and
fully satisfied, which failure to establish and implement could reasonably be
expected to have a Material Adverse Effect.
 
(b)           The Borrower will promptly, but in no event later than five days
after the occurrence thereof, notify the Administrative Agent and the Lenders in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any landowner or other third
party against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $500,000, not fully covered by insurance, subject to
normal deductibles.
 
(c)           The Borrower will, and will cause each of its Subsidiaries to,
provide environmental audits and tests in accordance with American Society of
Testing Materials standards upon request by the Administrative Agent and the
Lenders (or as otherwise required to be obtained by the Administrative Agent or
the Lenders by any Governmental Authority), in connection with any future
acquisitions of Oil and Gas Properties or other material Properties.
 
Section 8.11                                Further Assurances.
 
(a)           The Borrower at its sole expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any of its
Subsidiaries, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to
 
64

--------------------------------------------------------------------------------


 
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.
 
(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.  The Administrative
Agent will promptly send the Borrower any financing or continuation statements
it files without the signature of the Borrower or any other Guarantor and the
Administrative Agent will promptly send the Borrower the filing or recordation
information with respect thereto.
 
Section 8.12                                Reserve Reports.
 
(a)           On or before March 1st and September 1st of each year, commencing
September 1, 2009, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report as of the immediately preceding December 31 or June
30, as applicable.  The Reserve Report as of December 31 of each year shall be
prepared by one or more independent petroleum engineers reasonably acceptable to
the Administrative Agent and the June 30 Reserve Report of each year shall be
prepared by or under the supervision of the “Manager of Acquisitions and
Planning” of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report.
 
(b)           In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.  For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.07(b), the Borrower shall provide
such Reserve Report with an “as of” date as required by the Administrative Agent
as soon as possible, but in any event no later than thirty (30) days following
the receipt of such request.
 
(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects:  (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct, (ii) the Borrower or its
Subsidiaries owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to their Oil and Gas Properties evaluated in such Reserve Report that
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
either generally or produced
 
65

--------------------------------------------------------------------------------


 
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report that the Borrower could reasonably be expected
to have been obligated to list on Schedule 7.19 had such agreement been in
effect on the date hereof and (vi) attached thereto is a schedule of the Oil and
Gas Properties evaluated by such Reserve Report that are Mortgaged Properties
and demonstrating the percentage of the present value that such Mortgaged
Properties represent.
 
Section 8.13                                Title Information.
 
(a)           On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), to the extent
requested by the Administrative Agent, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.
 
(b)           If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the value of the Oil and Gas Properties evaluated by such
Reserve Report.
 
(c)           If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the 60-day period or
the Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, such default shall not be a Default, but instead
the Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Majority Lenders are not
reasonably satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 80% requirement, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined
 
66

--------------------------------------------------------------------------------


 
by the Majority Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the value of the
Oil and Gas Properties.  This new Borrowing Base shall become effective
immediately after receipt of such notice.
 
Section 8.14                                Additional Collateral; Additional
Guarantors.
 
(a)           In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 80% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 80% of such total value, then the Borrower shall, and shall
cause its Subsidiaries to, grant to the Administrative Agent or its designee as
security for the Indebtedness a first-priority Lien interest (provided the
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value.  All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent or its designee and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Subsidiary places a
Lien on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then
it shall become a Guarantor and comply with Section 8.14(b).
 
(b)           In the event that (i) the Borrower determines that any Subsidiary
is a Material Domestic Subsidiary or (ii) any Domestic Subsidiary incurs or
guarantees any Debt, then the Borrower shall promptly cause such Subsidiary to
guarantee the Indebtedness pursuant to the Guaranty Agreement.  In connection
with any such guaranty, the Borrower shall, or shall cause such Subsidiary to,
(A) execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary, (B) pledge all of the Equity Interests of such Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee.
 
Section 8.15                                ERISA Compliance.  The Borrower will
promptly furnish, and will cause its Subsidiaries and any ERISA Affiliate to
promptly furnish, to the Administrative Agent (a) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan,
if any, or any trust created thereunder, (b) immediately upon becoming aware of
the occurrence of any ERISA Event or of any “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, in connection
with any Plan or any trust created thereunder, a written notice signed by the
President or the principal Financial Officer of the Borrower, its Subsidiaries
or the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the
 
67

--------------------------------------------------------------------------------


 
    Borrower, its Subsidiaries or the ERISA Affiliate is taking or proposes to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and u) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan.  With respect to each Plan, if any (other than a Multiemployer Plan), the
Borrower will, and the Borrower will cause each of its Subsidiaries and ERISA
Affiliates to, (1) satisfy in full and in a timely manner, without incurring any
late payment or underpayment charge or penalty and without giving rise to any
lien, all of the contribution and funding requirements of section 412 of the
Code (determined without regard to subsections (d), (e), (f) and (k) thereof)
and of section 302 of ERISA (determined without regard to sections 303, 304 and
306 of ERISA), and (2) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to sections 4006 and 4007 of ERISA.
 
Section 8.16                                Marketing Activities.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and its Subsidiaries that the Borrower or one of its
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (c) other contracts for the purchase and/or sale
of Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e., corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 9.01                                Financial Covenants.
 
(a)           Ratio of EBITDA to Interest Expense.  The Borrower will not, as of
the last day of any fiscal quarter, permit its ratio of EBITDA for the four
quarters then ending to Interest Expense for such period to be less than 2.5 to
1.0.
 
(b)           Current Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of (i) consolidated current assets (including
the unused amount of the total Commitments, but excluding non-cash assets under
FAS 133) to (ii) consolidated current
 
68

--------------------------------------------------------------------------------


 
liabilities (excluding non-cash obligations under FAS 133 and current maturities
under this Agreement) to be less than 1.0 to 1.0.
 
(c)           Ratio of Total Debt to EBITDA.  The Borrower will not, on any date
of determination, permit its ratio of Total Debt as of such date to EBITDA for
the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available to be greater than 3.75 to 1.00.
 
Section 9.02                                Debt.  Neither the Borrower nor any
of its Subsidiaries will incur, create, assume or suffer to exist any Debt,
except:
 
(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
 
(b)           accounts payable and other accrued expenses, liabilities or other
obligations to pay (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which are not
greater than 90 days past the date of invoice or delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP.
 
(c)           intercompany Debt between the Borrower and any of its Subsidiaries
or between Subsidiaries to the extent permitted by Section 9.05(g); provided
that such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of their Wholly-Owned Subsidiaries, and,
provided further, that any such Debt owed by either the Borrower or a Guarantor
shall be subordinated to the Indebtedness on terms set forth in the Guaranty
Agreement.
 
(d)           endorsements of negotiable instruments for collection in the
ordinary course of business.
 
(e)           other Debt not to exceed $2,000,000 in the aggregate at any one
time outstanding.
 
Section 9.03                                Liens.  Neither the Borrower nor any
of its Subsidiaries will create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:
 
(a)           Liens securing the payment of any Indebtedness.
 
(b)           Excepted Liens.
 
(c)           Liens on Property not constituting collateral for the Indebtedness
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(c) shall not exceed $100,000 at any time.
 
69

--------------------------------------------------------------------------------


 
Section 9.04                                Dividends, Distributions and
Redemptions.  The Borrower will not, and will not permit any of its Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, return any capital to its stockholders or make any
distribution of their Property to their respective Equity Interest holders,
except (a) the Borrower may declare and pay dividends or distributions with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests (other than Disqualified Capital Stock), (b) Subsidiaries may
declare and pay dividends or distributions ratably with respect to their Equity
Interests, and (c) so long as no Borrowing Base Deficiency, Default or Event of
Default has occurred and is continuing or would result therefrom, and, subject
to the proviso in Section 7.21(b), the Borrower may declare and pay quarterly
cash dividends to its partners of Available Cash in accordance with the
Partnership Agreement.
 
Section 9.05                                Investments, Loans and
Advances.  Neither the Borrower nor any of its Subsidiaries will make or permit
to remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:
 
(a)           Investments reflected in the Financial Statements.
 
(b)           accounts receivable arising in the ordinary course of business.
 
(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
 
(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.
 
(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $250,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.
 
(f)           deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g)           Investments (i) made by the Borrower in or to the Guarantors, (ii)
made by any Subsidiary in or to the Borrower or any Guarantor, and (iii) made by
the Borrower or any Guarantor in Subsidiaries that are not Guarantors, provided
that the aggregate of all Investments made by the Borrower and the Guarantors in
or to all Subsidiaries that are not Guarantors shall not exceed $2,000,000 at
any time, and only to the extent an Event of Default or Borrowing Base
Deficiency does not exist and would not result from making such Investments.
 
(h)           Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or any of its Subsidiaries with others in the
ordinary course of business; provided that
 
70

--------------------------------------------------------------------------------


 
(i) any such venture is engaged exclusively in oil and gas exploration,
development, production, processing and related activities, including
transportation, (ii) the interest in such venture is acquired in the ordinary
course of business and on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $2,000,000, and only to the extent an
Event of Default or Borrowing Base Deficiency does not exist and would not
result from making such Investments.
 
(i)           subject to the limits in Section 9.06, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America, and only to the extent an Event of Default or
Borrowing Base Deficiency does not exist and would not result from making such
Investments.
 
(j)           loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Subsidiaries, in each
case only as permitted by applicable law, including Section 402 of the Sarbanes
Oxley Act of 2002, but in any event not to exceed $250,000 in the aggregate at
any time.
 
(k)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any of its Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all investments held at any one
time under this Section 9.05(i) exceeds $250,000.
 
Section 9.06                                Nature of Business.  Neither the
Borrower nor any of its Subsidiaries will allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company.  The Borrower will not, and will not permit any of its
Subsidiaries to, operate its business outside the geographical boundaries of the
United States.
 
Section 9.07                                Limitation on Leases.  Neither the
Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding leases of Hydrocarbon Interests),
under leases or lease agreements which would cause the aggregate amount of all
payments made by the Borrower and its Subsidiaries pursuant to all such leases
or lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed $5,000,000 in any period of twelve consecutive
calendar months during the life of such leases.
 
Section 9.08                                Proceeds of Notes.  The Borrower
will not permit the proceeds of the Notes to be used for any purpose other than
those permitted by Section 7.21.  Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other
 
71

--------------------------------------------------------------------------------


 
regulation of the Board or to violate Section 7 of the Securities Exchange Act
of 1934 or any rule or regulation thereunder, in each case as now in effect or
as the same may hereinafter be in effect.  If requested by the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 or such other form referred to in Regulation U, Regulation T or Regulation X
of the Board, as the case may be.
 
Section 9.09                                ERISA Compliance.  The Borrower and
its Subsidiaries will not at any time:
 
(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower any of its Subsidiaries or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
 
(b)           terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of the Borrower, any of its Subsidiaries or any ERISA Affiliate
to the PBGC.
 
(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto.
 
(d)           permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
 
(e)           permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the
Borrower, any of its Subsidiaries or any ERISA Affiliate which is regulated
under Title IV of ERISA to exceed the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities.  The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.
 
(f)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
 
(g)           acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower or any of its Subsidiaries or with respect to any ERISA Affiliate
of the Borrower or any of its Subsidiaries if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.
 
72

--------------------------------------------------------------------------------


 
(h)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.
 
(i)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.
 
(j)           amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that the Borrower, any of its Subsidiaries
or any ERISA Affiliate is required to provide security to such Plan under
section 401(a)(29) of the Code.
 
Section 9.10                                Sale or Discount of
Receivables.  Except for receivables obtained by the Borrower or any of its
Subsidiaries out of the ordinary course of business or the settlement of joint
interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, neither the Borrower nor any of its Subsidiaries will discount or
sell (with or without recourse) any of its notes receivable or accounts
receivable.
 
Section 9.11                                Mergers, Etc.  Neither the Borrower
nor any of its Subsidiaries will merge into or with or consolidate with any
other Person, or sell, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property to any
other Person, except that any Wholly-Owned Subsidiary may merge with any other
Wholly-Owned Subsidiary and that the Borrower may merge with any Wholly-Owned
Subsidiary so long as the Borrower is the survivor.
 
Section 9.12                                Sale of Properties.  The Borrower
will not, and will not permit any of its Subsidiaries to, sell, assign,
farm-out, convey or otherwise transfer any Property except for: (a) the sale of
Hydrocarbons in the ordinary course of business; (b) farmouts of undeveloped
acreage and assignments in connection with such farmouts; (c) the sale or
transfer of equipment that is no longer necessary for the business of the
Borrower or such Subsidiary or is replaced by equipment of at least comparable
value and use; provided that the total fair market value of such equipment being
sold or transferred does not exceed $100,000 during any 12-month period; (d)
sales or other dispositions (including Casualty Events) of Oil and Gas
Properties or any interest therein or Subsidiaries owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Subsidiary
subject of such sale or other disposition (as reasonably determined by the board
of directors of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (iii) if such sale or other disposition of Oil and
Gas Property or Subsidiary owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates has a fair market value (as determined by the
Administrative Agent), individually or in the aggregate, in excess of 5% of the
Borrowing Base, the Borrowing Base shall be reduced, effective
 
73

--------------------------------------------------------------------------------


 
immediately upon such sale or disposition, by an amount equal to the value, if
any, assigned such Property, as determined by the Majority Lenders in the most
recently delivered Reserve Report; (iv) if any such sale or other disposition is
of a Subsidiary owning Oil and Gas Properties, such sale or other disposition
shall include all the Equity Interests of such Subsidiary; and (v) such sales
under this Section 9.12(d) shall be allowed only to the extent an Event of
Default or Borrowing Base Deficiency does not exist and would not result from
such sale or transfer; and (e) sales and other dispositions of Properties not
regulated by Section 9.12(a) to (d) having a total fair market value not to
exceed $250,000 during any 12-month period.
 
Section 9.13                                Environmental Matters.  The Borrower
will not, and will not permit any Subsidiary to, violate or permit any of its
Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.
 
Section 9.14                                Transactions with Affiliates.  The
Borrower will not, and will not permit any Subsidiary to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.
 
Section 9.15                                Subsidiaries.  The Borrower shall
have no Subsidiaries other than Wholly-Owned Subsidiaries.  The Borrower shall
not, and shall not permit its Subsidiaries to, create or acquire any additional
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b).  The Borrower
shall not, and shall not permit any of its Subsidiaries to, sell, assign or
otherwise dispose of any Equity Interests in any of its Subsidiaries.  The
Borrower shall have no Foreign Subsidiaries.
 
Section 9.16                                Negative Pledge Agreements; Dividend
Restrictions.  Neither the Borrower nor any of its Subsidiaries will create,
incur, assume or suffer to exist any contract, agreement or understanding (other
than this Agreement or the Security Instruments) that in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Lenders or restricts
any Subsidiary from paying dividends or making distributions to the Borrower or
any Guarantor, or which requires the consent of or notice to other Persons in
connection therewith.
 
Section 9.17                                Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not, and will not permit any of its Subsidiaries
to, allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of the Borrower or any of its Subsidiaries that would
require the Borrower or such Subsidiary to deliver, in the aggregate, two
percent (2%) or more of the monthly production of Hydrocarbons at some future
time without then or thereafter receiving full payment therefor.
 
74

--------------------------------------------------------------------------------


 
Section 9.18                                Swap Agreements.  Neither the
Borrower nor any of its Subsidiaries will enter into any Swap Agreements with
any Person other than (a) Swap Agreements in respect of commodities (i) with an
Approved Counterparty and (ii) the notional volumes for which (when aggregated
with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, 85% of the
reasonably anticipated projected production from Proved Developed Producing
Properties for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately, for each
of the next five succeeding calendar years, provided that puts and put options
may be purchased on production that is subject of an acquisition, pending the
completion of such acquisition, and puts, excluding the effect of the provision
for pending acquisitions, may be purchased limited to total notional volumes of
all Swap Agreements and puts options not exceeding 100% of projected production
from Proved Developed Producing Properties as described in (a)(ii) above, and
(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
which effectively convert interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Borrower
and its Subsidiaries then in effect effectively converting interest rates from
floating to fixed) do not exceed 90% of the then outstanding principal amount of
the Borrower’s Debt for borrowed money which bears interest at a floating
rate.  In no event shall any Swap Agreement contain any requirement, agreement
or covenant for the Borrower or any of its Subsidiaries to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures.
 
Section 9.19                                Swap Agreement Termination.  The
Borrower shall, and shall require its Subsidiaries to, maintain the hedged
positions established pursuant to Swap Agreements used to calculate the then
effective Borrowing Base and shall, and shall require its Subsidiaries to,
neither assign, terminate or unwind any such Swap Agreements nor sell any Swap
Agreements if the effect of such action (when taken together with any other Swap
Agreements executed contemporaneously with the taking of such action) would have
the effect of reducing the economic value supporting the Borrowing Base;
provided that notwithstanding the foregoing, the Borrower may, and may permit
its Subsidiaries to, assign, terminate or unwind Swap Agreements with the effect
of reducing the economic value supporting the Borrowing Base if it provides not
less than 10 Business Days prior written notice of such intent to the
Administrative Agent and the Lenders, and concurrently with such notice the
Majority Lenders shall have the right to adjust the Borrowing Base in accordance
with Section 2.07(e).
 
Section 9.20                                Tax Status as Partnership;
Partnership Agreement.  The Borrower shall not alter its status as a partnership
for purposes of United States Federal Income taxes.  The Borrower shall not, and
shall not permit any Subsidiary to, amend or modify any provision of the
Partnership Agreement or any other organizational document, or any agreements
with Affiliates of the type referred to in Section 9.14, if such amendment or
modification could reasonably be expected to have a Material Adverse Effect.
 
ARTICLE X
 
EVENTS OF DEFAULT; REMEDIES
 
Section 10.01                                Events of Default.  One or more of
the following events shall constitute an “Event of Default”:
 
75

--------------------------------------------------------------------------------


 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days.
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made.
 
(d)           the Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in, Section 8.01(m),
Section 8.01(n), Section 8.02, Section 8.03 or in ARTICLE IX.
 
(e)           the Borrower or any of its Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Borrower or any of its
Subsidiaries otherwise becoming aware of such default.
 
(f)           the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable notice and cure period).
 
(g)           any event or condition occurs (after giving effect to any notice
or cure period) that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any of its Subsidiaries to make an offer in respect
thereof.
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for
 
76

--------------------------------------------------------------------------------


 
the Borrower or any of its Subsidiaries or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered.
 
(i)           the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; or any member of the Borrower shall
make any request or take any action for the purpose of calling a meeting of the
members of the Borrower to consider a resolution to dissolve and wind-up the
Borrower’s affairs.
 
(j)           the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due.
 
(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the
Borrower, any of its Subsidiaries or any combination thereof; and, in case of
each of clause (i) or (ii), the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment.
 
(l)           the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by
them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any of its
Subsidiaries shall so state in writing.
 
(m)           an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $1,000,000 in any year.
 
(n)           a Change in Control shall occur.
 
77

--------------------------------------------------------------------------------


 
Section 10.02                                Remedies.
 
(a)           In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes and the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 10.01(h), Section 10.01(i)
or  Section 10.01(j), the Commitments shall automatically terminate and the
Notes and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.
 
(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
 
(c)           All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:  first, to reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Notes; third, to fees; fourth,
pro rata to principal outstanding on the Notes and Indebtedness referred to in
clause (b) of the definition of Indebtedness owing to a Lender or an Affiliate
of a Lender; fifth, to any other Indebtedness; sixth, to serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure; and
any excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.
 
Section 10.03                                Disposition of Proceeds.  The
Security Instruments contain an assignment by the Borrower and/or the Guarantors
unto and in favor of the Administrative Agent for the benefit of the Lenders of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, except after the occurrence
and during the continuance of an Event of Default, (a) the Administrative Agent
and the Lenders agree that they will neither notify the purchaser or purchasers
of such
 
78

--------------------------------------------------------------------------------


 
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or its
Subsidiaries.
 
ARTICLE XI
 
THE AGENTS
 
Section 11.01                                Appointment; Powers.  Each of the
Lenders and each Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
Section 11.02                                Duties and Obligations of
Administrative Agent.  The Administrative Agent shall have no duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and (c)
except as expressly set forth herein, the Administrative Agent shall have no
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.  For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with,
 
79

--------------------------------------------------------------------------------


 
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.
 
Section 11.03                                Action by Administrative
Agent.  The Administrative Agent shall have no duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, neither the Syndication Agent nor the Documentation Agent shall
have any obligation to perform any act in respect thereof.  The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Majority Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.
 
Section 11.04                                Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not
 
80

--------------------------------------------------------------------------------


 
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.  The Administrative Agent may deem
and treat the payee of any Note as the holder thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
 
Section 11.05                                Subagents.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative
Agent.  The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding Sections of this ARTICLE
XI shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 11.06                                Resignation or Removal of
Administrative Agent.  Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this Section 11.06, the Administrative Agent
may resign at any time by notifying the Lenders, each Issuing Bank and the
Borrower, and the Administrative Agent may be removed at any time with or
without cause by the Majority Lenders.  Upon any such resignation or removal,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or removal of
the retiring Administrative Agent, then the retiring Administrative Agent may,
on behalf of the Lenders and each Issuing Bank, appoint a successor
Administrative Agent.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Section 11.07                                Administrative Agent and
Lenders.  Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.
 
Section 11.08                                No Reliance.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the
 
81

--------------------------------------------------------------------------------


 
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent nor the Arranger shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of such
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Vinson & Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
 
Section 11.09                                Administrative Agent May File
Proofs of Claim.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Borrower or any of its Subsidiaries,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization,
 
82

--------------------------------------------------------------------------------


 
arrangement, adjustment or composition affecting the Indebtedness or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
 
Section 11.10                                Authority of Administrative Agent
to Release Collateral and Liens.  Each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents.  Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver to the Borrower, at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.12 or is otherwise authorized by the terms
of the Loan Documents.
 
Section 11.11                                The Arranger, the Syndication Agent
and the Documentation Agent.  The Arranger, the Syndication Agent and the
Documentation Agent shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as a Lender hereunder to the
extent they are a party to this Agreement as a Lender.
 
ARTICLE XII
 
MISCELLANEOUS
 
Section 12.01                                Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to it at
 
Legacy Reserves LP
303 West Wall Street, Suite 1400
Midland, Texas  79701
Attention:  Steven H. Pruett, President and CFO
Email:  spruett@legacyLP.com
Phone:  432.689.5217
Fax:  432.689.5299


(ii)           if to the Administrative Agent, to it at
 
525 Washington Blvd.
Jersey City New Jersey 07310
Attention:  Carolyn Verni, Assistant Vice President
Email:  Agency_LS_Support@americas.bnpparibas.com
Telecopy:  201.850.4020
 
83

--------------------------------------------------------------------------------


 
with a copies to the Administrative Agent at:


1200 Smith Street, Suite 3100
Houston, Texas  77002
Attention:  Russell Otts
Email:  russell.otts@americas.bnpparibas.com
Telecopy:  713.659.6915


1200 Smith Street, Suite 3100
Houston, Texas  77002
Attention:  Donna Verwold
Email:  donna.verwold@americas.bnpparibas.com
Telecopy:  713.659.6915


(iii)           if to any other Lender, in its capacity as such, or any other
Lender in its capacity as an Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
Section 12.02                                Waivers; Amendments.
 
(a)           No failure on the part of the Administrative Agent, any other
Agent, any Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, each other Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the
 
84

--------------------------------------------------------------------------------


 
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)           In each instance subject to Section 4.04(c)(ii), neither this
Agreement nor any provision hereof nor any Security Instrument nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase the Maximum Credit
Amount of any Lender without the written consent of such Lender, (ii) increase
the Borrowing Base without the written consent of each Lender, decrease or
maintain the Borrowing Base without the consent of the Majority Lenders, or
modify in any manner Section 2.07 without the consent of each Lender, (iii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, or reduce any other
Indebtedness hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or any other Indebtedness hereunder or
under any other Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone or extend the Termination Date or the Maturity Date without
the written consent of each Lender affected thereby, (v) change Section 4.01(b)
or Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) waive or
amend Section 4.04, Section 6.01, Section 10.02(c) or Section 8.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material
Domestic Subsidiary” or “Subsidiary”, without the written consent of each
Lender, (vii) release any Guarantor (except as set forth in the Guaranty
Agreement), release all or substantially all of the collateral (other than as
provided in Section 11.09), or reduce the percentage set forth in Section
8.14(a) to less than 80%, without the written consent of each Lender, or (viii)
change any of the provisions of this Section 12.02(b) or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any other Agent or any
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such other Agent or such Issuing
Bank, as the case may be.  Notwithstanding the foregoing, any supplement to
Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.
 
Section 12.03                                Expenses, Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses and, in
connection with the syndication of the credit facilities provided for herein,
the
 
85

--------------------------------------------------------------------------------


 
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket costs, expenses,
Taxes, assessments and other charges incurred by any Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by any Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, EACH
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT
OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE
 
86

--------------------------------------------------------------------------------


 
DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND
GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Arranger or any Issuing Bank under Section
12.03(a) or (b), each Lender severally agrees to pay to such Agent, the Arranger
or such Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed
 
87

--------------------------------------------------------------------------------


 
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Arranger or such Issuing Bank in its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           All amounts due under this Section 12.03 shall be payable within
ten (10) Business Days of written demand therefor.
 
Section 12.04                                Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i)  the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           (i)  Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required if such assignment is to a Lender or an Affiliate of a Lender or, if an
Event of Default has occurred and is continuing, is to any other assignee; and
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender or any Affiliate of a Lender, immediately prior to giving effect to
such assignment.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
88

--------------------------------------------------------------------------------


 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)           Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
connection with any changes to the Register, if necessary, the Administrative
Agent will
 
89

--------------------------------------------------------------------------------


 
reflect the revisions on Annex I and forward a copy of such revised Annex I to
the Borrower, each Issuing Bank and each Lender.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
and any written consent to such assignment required by Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).
 
(c)           (i)  Any Lender may, without the consent of the Borrower the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02 that affects such Participant.  In addition such agreement must provide
that the Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii) the Borrower agrees that each Participant shall be entitled
to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no
 
90

--------------------------------------------------------------------------------


 
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
Section 12.05                                Survival; Revival; Reinstatement.
 
(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
 
(b)           To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 12.06                                Counterparts; Integration;
Effectiveness.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR
 
91

--------------------------------------------------------------------------------


 
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 12.07                                Severability.  Any provision of
this Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 12.08                                Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any of its Subsidiaries
against any of and all the obligations of the Borrower or any of its
Subsidiaries owed to such Lender now or hereafter existing under this Agreement
or any other Loan Document, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.
 
Section 12.09                                GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS.
 
(a)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL
NOT APPLY TO THIS AGREEMENT OR THE NOTES.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION, AND, BY EXECUTION
AND DELIVERY OF THIS
 
92

--------------------------------------------------------------------------------


 
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
 
(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
 
(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
 
Section 12.10                                Headings.  Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
 
Section 12.11                                Confidentiality.  The
Administrative Agent, each other Agent, each Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed nn) to its and its Affiliates’ directors,
 
93

--------------------------------------------------------------------------------


 
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to the Borrower and their obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes
available to the Administrative Agent, any other Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries and their businesses, other than any such information that is
available to the Administrative Agent, any other Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided that, in the case of information received from the
Borrower, or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 12.12                                Interest Rate Limitation.  It is
the intention of the parties hereto that each Lender shall conform strictly to
usury laws applicable to it.  Accordingly, if the transactions contemplated
hereby would be usurious as to any Lender under laws applicable to it (including
the laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of
 
94

--------------------------------------------------------------------------------


 
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans evidenced by the Notes until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (i)
the amount of interest payable to any Lender on any date shall be computed at
the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12
and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.  To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.
 
Section 12.13                                EXCULPATION PROVISIONS.  EACH OF
THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND
KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT
HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”
 
Section 12.14                                Collateral Matters; Swap
Agreements.  The benefit of the Security Instruments and of the provisions of
this Agreement relating to any collateral securing the Indebtedness shall also
extend to and be available to those Lenders or their Affiliates which are
 
95

--------------------------------------------------------------------------------


 
counterparties to any Swap Agreement with the Borrower or any of its
Subsidiaries on a pro rata basis in respect of any obligations of the Borrower
or any of its Subsidiaries which arise under any such Swap Agreement while such
Person or its Affiliate is a Lender, but only while such Person or its Affiliate
is a Lender, including any Swap Agreements between such Persons in existence
prior to the date hereof; provided that if a Person or its Affiliate ceases to
be a Lender solely because the Revolving Credit Exposures have been paid in full
and the Commitments terminated, then the Liens securing such Swap Agreements
shall continue in favor of such Person until those obligations are paid in full
in cash or otherwise expire or are terminated.  No Lender or any Affiliate of a
Lender shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Swap Agreements.  For the
avoidance of doubt it is understood and agreed that all Swap Agreements between
the Lenders (as defined in the Existing Credit Agreement) or their Affiliates
and the Borrower or any of its Subsidiaries entered into prior to the date
hereof shall be deemed Swap Agreements hereunder and the benefit of the Security
Instruments and the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to such Lenders
or their Affiliates as provided herein and in the Security Instruments
notwithstanding that any such Lender (as defined in the Existing Credit
Agreement) is not a Lender hereunder.
 
Section 12.15                                No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, the other Agents, the Issuing Bank or any
Lender for any reason whatsoever.  There are no third party beneficiaries.
 
Section 12.16                                USA Patriot Act Notice.  Each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
[SIGNATURES BEGIN NEXT PAGE]
 
96

--------------------------------------------------------------------------------


 
The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 

BORROWER:
LEGACY RESERVES LP
 
By:  Legacy Reserves GP, LLC,
        its general partner
         
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       
President, Chief Financial Officer
and Secretary
         

 
 
Signature Page 1
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT: BNP PARIBAS, as Administrative Agent          
 
By:
/s/ Russell Otts       Russell Otts       Director   

       
 
By:
/s/ Brian M. Malone       Brian M. Malone       Managing Director          

 
Signature Page 2
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

SYNDICATION AGENT: WACHOVIA BANK, N.A., as Syndication Agent          
 
By:
/s/ Leanne S. Phillips       Leanne S. Phillips       Director          

 
 
Signature Page 3
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

DOCUMENTATION AGENT:  COMPASS BANK, as Documentation Agent          
 
By:
/s/ Kathleen J. Bowen       Kathleen J. Bowen       Senior Vice President      
   

 
 
Signature Page 4
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

LENDERS:  BNP PARIBAS          
 
By:
/s/ Brian M. Malone       Brian M. Malone       Managing Director  

       
 
By:
/s/ Russell Otts       Russell Otts       Director          

 
 
Signature Page 5
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  WACHOVIA BANK, N.A.          
 
By:
/s/ Leanne S. Phillips       Leanne S. Phillips       Director          

 
 
Signature Page 6
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  COMPASS BANK          
 
By:
/s/ Kathleen J. Bowen       Kathleen J. Bowen       Senior Vice President      
   

 
 
Signature Page 7
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  BANK OF AMERICA N.A.          
 
By:
/s/ Scott A. Mackey       Scott A. Mackey       Vice President          

 
 
Signature Page 8
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  THE BANK OF NOVA SCOTIA          
 
By:
/s/ David G. Mills       David G. Mills       Managing Director          

 
 
Signature Page 9
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  ROYAL BANK OF CANADA          
 
By:
/s/ Don J. McKinnerney       Don J. McKinnerney       Authorized Signatory      
   

 
 
Signature Page 10
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  U.S. BANK NATIONAL ASSOCIATION          
 
By:
/s/ Mark E. Thompson       Mark E. Thompson       Senior Vice President        
 

 
 
Signature Page 11
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  KEYBANK NATIONAL ASSOCIATION          
 
By:
/s/ Todd Coker       Todd Coker       AVP          

 
 
Signature Page 12
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 

  WEST TEXAS NATIONAL BANK          
 
By:
/s/ Gary Walker       Gary Walker       Senior Vice President          

 
 
Signature Page 13
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------


 
ANNEX I
 
LIST OF MAXIMUM CREDIT AMOUNTS
 
Aggregate Maximum Credit Amounts
 
Name of Lender
Applicable Percentage
Maximum Credit Amount
BNP Paribas
17.94117647%
$107,647,058.82
Wachovia Bank, N. A.
14.70588235%
$88,235,294.12
Compass Bank
14.70588235%
$88,235,294.12
Bank of America N.A.
12.35294118%
$74,117,647.06
The Bank of Nova Scotia
10.29411765%
$61,764,705.88
Royal Bank of Canada
10.29411765%
$61,764,705.88
U.S. Bank National Association
10.29411765%
$61,764,705.88
KeyBank N.A.
7.35294118%
$44,117,647.06
West Texas National Bank
2.0588235%
$12,352,941.18
 
TOTAL
 
100.0000000%
 
$600,000,000.00



 
Annex I - 1

--------------------------------------------------------------------------------




 
EXHIBIT A
 
[FORM OF] NOTE
 
$[          ]                                                                                                                                                                       [          ],
200[     ]
 
FOR VALUE RECEIVED, Legacy Reserves LP, a Delaware limited partnership (the
“Borrower”), hereby promises to pay to the order of [          ] (the “Lender”),
at the principal office of BNP Paribas, as administrative agent (the
“Administrative Agent”), the principal sum of [          ] Dollars
($[          ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
 
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of March 27, 2009 among the Borrower, the Administrative
Agent, the other Agents, and the lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Credit
Agreement as the same may be amended, supplemented or restated from time to
time, the “Credit Agreement”) and replaces and supersedes any Notes issued by
the Borrower to the Lender under the Existing Credit Agreement.  Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.
 
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.
 
Exhibit A - 1

--------------------------------------------------------------------------------


 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.
 

 
LEGACY RESERVES LP
 
By:  Legacy Reserves GP, LLC,
        its general partner
         
 
By:
        Name        Title           

 

 
Exhibit A - 2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
[FORM OF]
 
COMPLIANCE CERTIFICATE
 
Each of the undersigned hereby certifies that he/she is the [          ] of
Legacy Reserves LP, a Delaware limited partnership (the “Borrower”), and that as
such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Amended and Restated Credit Agreement dated as
of March 27, 2009 (together with all amendments, supplements or restatements
thereto being the “Agreement”) among the Borrower, BNP Paribas, as
Administrative Agent, the other Agents, and the lenders (the “Lenders”) which
are or become a party thereto, and such Lenders, each of the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified):
 
(a)           The representations and warranties of the Borrower contained in
ARTICLE VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower or any other Guarantor pursuant to the
Agreement and the Loan Documents were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Majority Lenders have expressly consented in writing to the
contrary.
 
(b)           The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].
 
(c)           Since December 31, 2008, no change has occurred, either in any
case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect [or specify event].
 
(d)           There exists no Default or Event of Default [or specify Default
and describe].
 
(e)           Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 and Section
8.14 as of the end of the fiscal quarter ending [          ].
 
EXECUTED AND DELIVERED this [          ] day of [          ].
 

 
LEGACY RESERVES LP
 
By:  Legacy Reserves GP, LLC,
        its general partner
         
 
By:
        Name        Title           

 
Exhibit B - 1

--------------------------------------------------------------------------------




EXHIBIT C
 
SECURITY INSTRUMENTS
 
1)           Amended and Restated Guaranty Agreement dated as of March 27, 2009
among Legacy Reserves Operating LP, Legacy Reserves Operating GP LLC, Legacy
Reserves Services, Inc., and the Administrative Agent
 
2)           Amended and Restated Pledge Agreement dated as of March 27, 2009
among the Borrower, Legacy Reserves Operating GP LLC, Legacy Reserves Operating
LP, and the Administrative Agent pledging limited partner interests in Legacy
Reserves Operating LP, membership interests in Legacy Reserves Operating GP LLC,
general partner interests in Legacy Reserves Operating LP, common stock of
Legacy Reserves Services, Inc., general partner interests in Pan-Ellis
Properties, Ltd, limited partner interests in Pan-Ellis Properties, Ltd. and
membership interests in Pantwist, LLC
 
3)           Pledge Agreement Financing Statements:
 
(a)           Borrower
 
(b)           Legacy Reserves Operating GP LLC
 
4)           Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement (New Mexico), dated as of March 27, 2009 by Legacy Reserves Operating
LP in favor of Paribas North America, Inc., as Mortgagee and Administrative
Agent
 
5)           New Mexico UCC-1, to be filed with the Delaware Secretary of State
 
6)           Deed of Trust, Mortgage, Assignment of As-Extracted Collateral,
Security Agreement, Fixture Filing and Financing Statement (Texas), dated as of
March 27, 2009 by Legacy Reserves Operating LP in favor of BNP Paribas, as
Mortgagee and Administrative Agent
 
7)           Texas UCC-1, to be filed with the Delaware Secretary of State
 
8)           Deed of Trust, Mortgage, Assignment of As-Extracted Collateral,
Security Agreement, Fixture Filing and Financing Statement (Oklahoma), dated as
of March 27, 2009 by Legacy Reserves Operating LP in favor of BNP Paribas, as
Mortgagee and Administrative Agent
 
9)           Oklahoma UCC-1, to be filed with the Delaware Secretary of State
 
10)           Deed of Trust, Mortgage, Assignment of As-Extracted Collateral,
Security Agreement, Fixture Filing and Financing Statement (Texas), dated as of
March 27, 2009 by Pantwist, LLC in favor of BNP Paribas, as Mortgagee and
Administrative Agent
 
11)           Texas UCC-1, to be filed with the Texas Secretary of State
 
12)           Fee Letter among BNP Paribas, BNP Paribas Securities Corp. and the
Borrower dated February 23, 2009
 


 
Exhibit C - 1

--------------------------------------------------------------------------------




 
EXHIBIT D
 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
 
This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 5.03(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 12.04(b) of the Credit Agreement.
 
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of Texas.
 
Credit Agreement:
Amended And Restated Credit Agreement dated as of March 27, 2009, is among
Legacy Reserves LP, each of the Lenders from time to time party thereto, BNP
Paribas as administrative agent for the Lenders, and the other Agents party
thereto

 
Legal Name of Assignor:
 
Legal Name of Assignee:
 
Assignee’s Address for Notices:
 
Exhibit D - 1

--------------------------------------------------------------------------------


 
Assignment Date:
 
Facility
Principal Amount Assigned
Percentage Assigned of Facility/Commitment (set forth, to at least 8 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
Commitment Assigned:
$
%
Loans:
   



 
The terms set forth above and on the reverse side hereof are hereby agreed to:
 
[Name of Assignor], as Assignor




By:______________________________
Name:
Title:




[Name of Assignee], as Assignee




By: ______________________________
Name:
Title:




The undersigned hereby consent to the within assignment:


Legacy Reserves
LP                                                                     BNP
Paribas,
as Administrative Agent
By: Legacy Reserves GP, LLC,
as General Partner


By: ______________________________
Name:____________________________
Title:_____________________________
 
By: ______________________________
Name:____________________________
Title:_____________________________
 
 
By: ______________________________
Name:____________________________
Title:_____________________________
 

 
Exhibit D - 2

--------------------------------------------------------------------------------



 
LEGACY RESERVES LP
 
CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the
 
Credit Agreement - 1
Standard Terms and Conditions for Assignment and Assumption

--------------------------------------------------------------------------------


 
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.
 


Credit Agreement - 2
Standard Terms and Conditions for Assignment and Assumption

--------------------------------------------------------------------------------


 


 
SCHEDULE 7.05
 
LITIGATION
 
None.
 


 


Schedule 7.05 - 1

--------------------------------------------------------------------------------


 


 
SCHEDULE 7.14
 
SUBSIDIARIES
 
Subsidiaries of Legacy Reserves LP
 


 
Entity Name
Jurisdiction of Organization
Location of Chief Executive Offices
Organizational ID
Legacy Reserves Operating GP LLC
Delaware
303 W. Wall
Suite 1400
Midland, Texas 79701
4096662
Legacy Reserves Operating LP
Delaware
303 W. Wall
Suite 1400
Midland, Texas 79701
4096664
Legacy Reserves Services, Inc.
Texas
303 W. Wall
Suite 1400
Midland, Texas 79701
800619799
Pantwist, LLC
Texas
303 W. Wall
Suite 1400
Midland, Texas 79701
800646872
Pan-Ellis Properties, Ltd.
Texas
303 W. Wall
Suite 1400
Midland, Texas 79701
10721210



 
Schedule 7.14 - 1

--------------------------------------------------------------------------------


 
SCHEDULE 7.15
 
LOCATION OF BUSINESSES
 
See Schedule 7.14.

 

 
Schedule 7.15 - 1

--------------------------------------------------------------------------------


 
SCHEDULE 7.18
 
GAS IMBALANCES
 
There are no gas imbalances or prepayments that would require Legacy to deliver
2% or more of monthly hydrocarbon production without then receiving payment
 


 
 
 
Schedule 7.18 - 1

--------------------------------------------------------------------------------


 
SCHEDULE 7.19
 
MARKETING CONTRACTS
 
Below is a summary of the natural gas sales contracts Legacy Reserves has
entered into, the vast majority of which are not cancelable within 60 days. 
Please see the notation describing our “Evergreen” status (denoted by “*”).  The
majority of these contracts are beyond their primary term and may be cancelled
by either party on their yearly anniversary date.  All oil contracts are
cancellable within 60 days.
 


 

       
Aug - 08
Residue
NGL
 
Processor
Contract
Leases
MCFD
POP
POP
 
Agave
GP0403
Arnquist
120
100.0%
                 
Atlas
1570
Elkin/Midkiff/Ringo/Rocker
228
80.0%
80.0%
 
Atlas
8251
DM Oldham/Leeson
50
80.0%
80.0%
 
Atlas
958
Aldwell/Newmont
44
70.0%
70.0%
 
Atlas
6725
Ray
17
85.0%
85.0%
               
Chevron
1300187
Cheri/Diane/Elaine
102
75.0%
75.0%
               
Clayton Williams
None
Avary/Monroe
126
100.0%
                 
DCP West Texas
           
DCP Midstream
SPR 1046
Bird/Currie
341
75.0%
75.0%
 
DCP Midstream
RRH 0003-00*
TXL G/Sanders
317
80.0%
60.0%
 
DCP Midstream
SPR 1110-00R
Connell/Deck/Donovan/Neal/Ray
245
82.0%
82.0%
 
DCP Midstream
PEG 0084-00R
Canon #1
154
82.0%
82.0%
 
DCP Midstream
AND 0544-00*
University Consolidated XIII
115
90.0%
100.0%
 
DCP Midstream
SPR 1068-00R
Barrett/Davidson/Elkin/Roy
109
85.0%
85.0%
 
DCP Midstream
SPR 1014-00R
Barwest/Nordic
96
78.0%
78.0%
 
DCP Midstream
GLD 0435, et al
West Jordan
73
56.0%
56.0%
 
DCP Midstream
MAR 0103-00R
Orson/Fuller/McMooris
63
75.0%
75.0%
 
DCP Midstream
FUL 05740-00
Fuhrman
59
70.0%
70.0%
 
DCP Midstream
SPR 0991-00R
Nichols/Elkin
55
72.0%
72.0%
 
DCP Midstream
SPR 0728-00A
KEN
47
70.0%
70.0%
 
DCP Midstream
SPR 0881-00B
Fasken/Taylor
47
72.0%
72.0%
 
DCP Midstream
SPR 0882-00
Cole
44
75.0%
75.0%
 
DCP Midstream
PEG 0083-00R
Powell 34-1
39
75.0%
75.0%
 
DCP Midstream
SPR 1012-00R
Braden/Neal/Ratliff
34
70.0%
70.0%
 
DCP Midstream
SPR 1108-00*
Palm/Cave
33
74.0%
74.0%
 
DCP Midstream
SPR 1113
Koonce
33
83.0%
83.0%
 
DCP Midstream
SPR 1031-00*
Crowley/Bayliss/Keegan
32
80.0%
80.0%
 
DCP Midstream
SPR 1130
Morrison
28
83.0%
83.0%
 
DCP Midstream
GLD 0991
York B
27
71.0%
71.0%
 
DCP Midstream
PEG 0072-00*
Arco/Davidson
25
80.0%
60.0%
 
DCP Midstream
SPR 1045-00*
WILLIS
18
75.0%
75.0%
 
DCP Midstream
FUL 0493
Stark
15
35.0%
35.0%
 
DCP Midstream
SPR 0970-00*
DAMERON UNIT
8
36.5%
73.0%
 
DCP Midstream
AND 0321
Univ #I/L
2
35.0%
25.0%
 
DCP Midstream
SPR 0804-00*
MARCHBANKS UNIT 1
0
                   
DCP New Mexico
           
DCP Midstream
RED 0014
Osudo
433
87.0%
87.0%
 
DCP Midstream
LIN 0227
Lea/State/Hamon/Keohane
320
82.0%
82.0%
 
DCP Midstream
AVA 0050
Bell State
149
95.0%
   
DCP Midstream
ART 0570
Two Forks/Kyle/NMDU
68
79.0%
79.0%
 
DCP Midstream
ART 0599-00*
Empire 29 Fed #1
48
85.0%
85.0%



 
Schedule 7.19 - 1

--------------------------------------------------------------------------------




 

       
Aug-08
Residue
NGL
 
Processor
Contract
Leases
MCFD
POP
POP
 
DCP Panhandle
           
DCP Midstream
PAM 0605-00R
Combs/Finley/Jackson/Palmer
466
90.0%
90.0%
 
DCP Midstream
PAM 0550-00R
Faulkner/Moody/Powell/Wright
284
65.0%
65.0%
 
DCP Midstream
PAM 0622-00*
Arnold/Dauer/Latham/McConnell
236
74.0%
74.0%
 
DCP Midstream
BOR-0376-00A
Sneed
206
85.0%
   
DCP Midstream
BOR 1270-00R
Pool
180
75.0%
75.0%
 
DCP Midstream
PAM 05615-00
Dan/Jackson/Palmer/Wood
66
72.0%
72.0%
 
DCP Midstream
PAM 0636-00
CLARK #2
65
75.0%
75.0%
 
DCP Midstream
PAM 0591-00R
Chapman/Jackson
59
70.0%
70.0%
 
DCP Midstream
BOR 1253-00*
Sneed
47
75.0%
75.0%
 
DCP Midstream
BOR 0616-00B
Burnett
45
70.0%
70.0%
 
DCP Midstream
BOR 1416-00*
Allen
43
70.0%
70.0%
 
DCP Midstream
BOR 0969-00*
Whittenburg
38
74.0%
74.0%
 
DCP Midstream
BOR 0972-00A
Whittenburg
34
78.0%
78.0%
 
DCP Midstream
PAM 0018-00C
MCLAUGHLIN #19
30
65.0%
65.0%
 
DCP Midstream
PAM 0598-00*
SHAW #4
28
80.0%
80.0%
 
DCP Midstream
PAM 0606-00R
JB Bowers 8, 12, 13
28
81.0%
81.0%
 
DCP Midstream
PAM 0608-00R
BINKLEY O E #3
27
65.0%
65.0%
 
DCP Midstream
BOR 1244-00*
Johnson
27
75.0%
75.0%
 
DCP Midstream
BOR 1212-00R
Beard
27
85.0%
   
DCP Midstream
PAM 037301C
BOWERS #3
26
67.0%
67.0%
 
DCP Midstream
PAM 0481-00*
JACKSON, WEST
21
60.0%
60.0%
 
DCP Midstream
PAM 0499-00*
Doss #5A
19
85.0%
   
DCP Midstream
PAM 0524-00*
JACKSON, WEST #5
16
75.0%
75.0%
 
DCP Midstream
PAM 0568-00R
TAYLOR #1
15
55.0%
55.0%
 
DCP Midstream
BOR 0277-00C
JA Whittenburg
14
70.0%
70.0%
 
DCP Midstream
BOR 11605-00
Weatherly/Johnson
13
80.0%
80.0%
 
DCP Midstream
BOR 03454-01*
Harbert
13
76.8%
   
DCP Midstream
BOR 1373-00*
Clark
0
                   
Eagle Rock
50039
Andy/Bednorz/Husted/Seiber
513
77.0%
77.0%
 
Eagle Rock
50049
Carol/Darsey/Parker
467
80.0%
80.0%
 
Eagle Rock
50037
BOST #1
44
85.0%
85.0%
 
Eagle Rock
50036
Harlan/Haynes/Rob
41
85.0%
85.0%
 
Eagle Rock
50041
CRUTCHFIELD #1
23
75.0%
75.0%
 
Eagle Rock
50038
MCCONNELL, GIRTHA
18
75.0%
75.0%
 
Eagle Rock
14019KG
MCCONNELL #2
8
86.0%
   
Eagle Rock
50050
SAUNDERS G H 1
7
52.5%
52.5%
 
Eagle Rock
50035
SCHAFER RANCH EAST
0
   



 
Schedule 7.19 - 2

--------------------------------------------------------------------------------


 

       
Aug-08
Residue
NGL
 
Processor
Contract
Leases
MCFD
POP
POP
 
Enterprise
 
EFFIE SIBLEY #1
88
100.0%
                 
Feagan
none listed
A P
0
100.0%
                 
Frontier
30036
Love/Johnson/Tamano
175
75.0%
75.0%
               
Kinder Morgan
10040
PLK 32
62
100.0%
40.0%
               
Oxy
129745000
Conoco Dean
118
50.0%
33.3%
 
Oxy
 
DEAN COOP
0
                   
PVR
8102
McCoy
13
82.0%
65.0%
               
Regency
WAH 0145
Univ 32-21/American Exploration
67
85.0%
85.0%
               
SUG
4397
SJU Satellite #1
1,816
88.0%
88.0%
 
SUG
K786
Flying W
439
84.0%
84.0%
 
SUG
01P110
WILSON 102
119
100.0%
85.0%
 
SUG
1P49
Fidelity Trust
77
84.0%
84.0%
 
SUG
K588
HOGG J C
15
68.6%
30.0%
 
SUG
4361
Anderson
6
50.0%
50.0%
 
SUG
L550
SCARBOROUGH -O- 3
0
                   
Targa
18930
Chevelle 48/Lynch/Crump
730
84.0%
84.0%
 
Targa
18255
Tweedy/Winterbotham/Foster
688
78.0%
78.0%
 
Versado
14865
LMPSU
293
70.0%
70.0%
 
Targa
18234
Brooks/Hoyt
279
75.0%
75.0%
 
Targa
17127
SMB TRUST 1 38412
202
83.0%
83.0%
 
Versado
13354
SJU
70
80.0%
80.0%
 
Versado
3945
ME Dallas
56
80.0%
80.0%
 
Versado
5541
Lynch
53
80.0%
80.0%
 
Versado
19142
Tract 41-1
36
80.0%
80.0%
 
Targa
18176
PAC 54
21
70.0%
70.0%
 
Versado
5498
MeTex Supply
9
50.0%
50.0%
               
WTG
Denton
Simpson/Denton
710
100.0%
33.3%
 
WTG
Big Lake
University 2
592
69.0%
69.0%
 
WTG
42-00002A
BARNETT 21-3
362
84.0%
84.0%
 
WTG
10-0035
UNIVERSITY AMBER et al
306
80.0%
80.0%
 
WTG
411859
Clayton Johnson
84
100.0%
50.0%
 
WTG
412066A
Meador/Underwood
83
75.0%
75.0%
 
WTG
42-00002A
AMACKER, ROBERT P
67
84.0%
84.0%
 
WTG
360034A
STOKER C
36
100.0%
   
WTG
7-003
Texon
33
90.0%
70.0%
 
WTG
Schleicher
AB Thomerson
31
64.0%
64.0%
 
WTG
43-16812
Whitten B #1-26
20
80.0%
80.0%
 
WTG
360004
ELMER HITT
11
100.0%
   
WTG
4389
Cochran A-3
7
80.0%
50.0%
 
WTG
56154389
COCHRAN #2
7
80.0%
50.0%
 
WTG
410032
Madison
7
50.0%
50.0%



Schedule 7.19 - 3

--------------------------------------------------------------------------------


 
SCHEDULE 7.20
 
SWAP AGREEMENTS
 


 
Oil Derivatives
Contract #
Trade Date
Type
Remaining Hedged Volume (Bbls)
Effective Date
Term Date
Commodity
Volume (Bbls)
Avg Price
89737
9/14/2005
Swap
 79,008
 4/1/2009
12/31/2009
WTI
 79,008
 $61.05
98133
1/13/2006
Swap
 109,450
 4/1/2009
12/31/2009
WTI
 109,450
 $63.22
98135
1/13/2006
Swap
 155,375
 4/1/2009
12/31/2009
WTI
 155,375
 $63.22
89738
9/14/2005
Swap
 95,267
1/1/2010
12/31/2010
WTI
 95,267
 $60.15
98134
1/13/2006
Swap
 136,875
1/1/2010
12/31/2010
WTI
 136,875
 $61.90
98136
1/13/2006
Swap
 194,545
1/1/2010
12/31/2010
WTI
 194,545
 $61.90
110737
6/30/2006
Swap
 85,700
 4/1/2009
12/31/2009
WTI
 85,700
 $71.40
131407
2/23/2007
Swap
 99,998
1/1/2010
12/31/2010
WTI
 99,998
 $66.70
134266
3/26/2007
Swap
 27,540
 4/1/2009
12/31/2009
WTI
 27,540
 $68.47
134216
3/26/2007
Swap
 39,330
 4/1/2009
12/31/2009
WTI
 39,330
 $68.00
134264
3/26/2007
Swap
 48,360
1/1/2010
12/31/2010
WTI
 48,360
 $67.80
134371
3/26/2007
Swap
 44,640
1/1/2011
12/31/2011
WTI
 44,640
 $67.33
179523
5/18/2007
Swap
 64,800
 4/1/2009
12/31/2009
WTI
 64,800
 $70.47
179525
5/18/2007
Swap
 80,400
1/1/2010
12/31/2010
WTI
 80,400
 $69.08
179527
5/18/2007
Swap
 74,400
1/1/2011
12/31/2011
WTI
 74,400
 $68.21
179531
5/18/2007
Swap
 69,600
1/1/2012
12/31/2012
WTI
 69,600
 $67.72
180977
6/14/2007
Swap
 390,000
1/1/2011
12/31/2011
WTI
 390,000
 $71.40
180979
6/14/2007
Swap
 330,000
1/1/2012
12/31/2012
WTI
 330,000
 $71.15
181452
6/21/2007
Swap
 60,000
1/1/2010
12/31/2010
WTI
 60,000
 $71.15
181454
6/21/2007
Swap
 20,250
 4/1/2009
12/31/2009
WTI
 20,250
 $72.00
149975
9/7/2007
Swap
 130,500
 4/1/2009
12/31/2009
WTI
 130,500
 $70.30
149976
9/7/2007
Swap
 168,000
1/1/2010
12/31/2010
WTI
 168,000
 $69.25
149977
9/7/2007
Swap
 156,000
1/1/2011
12/31/2011
WTI
 156,000
 $68.85
185415
9/7/2007
Swap
 150,000
1/1/2012
12/31/2012
WTI
 150,000
 $68.67
195103
11/26/2007
Swap
 28,800
4/1/2009
12/31/2009
WTI
 28,800
 $86.75
195103
11/26/2007
Swap
 36,000
1/1/2010
12/31/2010
WTI
 36,000
 $86.75
195103
11/26/2007
Swap
 33,600
1/1/2011
12/31/2011
WTI
 33,600
 $86.75
195103
11/26/2007
Swap
 31,200
1/1/2012
12/31/2012
WTI
 31,200
 $86.75
204829
1/14/2008
Swap
 49,500
4/1/2009
12/31/2009
WTI
 49,500
 $87.65
204829
1/14/2008
Swap
 61,200
1/1/2010
12/31/2010
WTI
 61,200
 $87.65
204829
1/14/2008
Swap
 56,400
1/1/2011
12/31/2011
WTI
 56,400
 $87.65
204829
1/14/2008
Swap
 52,800
1/1/2012
12/31/2012
WTI
 52,800
 $87.65
208771
3/13/2008
Swap
 108,900
4/1/2009
12/31/2009
WTI
 108,900
 $101.47
208771
3/13/2008
Swap
 134,400
1/1/2010
12/31/2010
WTI
 134,400
 $101.47
208771
3/13/2008
Swap
 124,800
1/1/2011
12/31/2011
WTI
 124,800
 $101.47
208771
3/13/2008
Swap
 116,400
1/1/2012
12/31/2012
WTI
 116,400
 $101.47
216412
7/10/2008
Swap
 110,000
 4/1/2009
12/31/2009
WTI
 110,000
 $140.00
216412
7/10/2008
Swap
 146,000
1/1/2010
12/31/2010
WTI
 146,000
 $140.00
216412
7/10/2008
Swap
 146,000
1/1/2011
12/31/2011
WTI
 146,000
 $140.00
219123
9/5/2008
Swap
 46,000
 4/1/2009
12/31/2009
WTI
 46,000
 $109.05
219123
9/5/2008
Swap
 57,850
1/1/2010
12/31/2010
WTI
 57,850
 $109.05
219123
9/5/2008
Swap
 54,850
1/1/2011
12/31/2011
WTI
 54,850
 $109.05
219123
9/5/2008
Swap
 52,300
1/1/2012
12/31/2012
WTI
 52,300
 $109.05
5314600
9/5/2008
Swap
 46,000
 4/1/2009
12/31/2009
WTI
 46,000
 $109.20
5314600
9/5/2008
Swap
 57,850
1/1/2010
12/31/2010
WTI
 57,850
 $109.20
5314600
9/5/2008
Swap
 54,850
1/1/2011
12/31/2011
WTI
 54,850
 $109.20
5314600
9/5/2008
Swap
 52,300
1/1/2012
12/31/2012
WTI
 52,300
 $109.20
220131
9/22/2008
Swap
 16,767
4/1/2009
12/31/2009
WTI
 16,767
 $108.50
220131
9/22/2008
Swap
 21,228
1/1/2010
12/31/2010
WTI
 21,228
 $108.50
220131
9/22/2008
Swap
 20,172
1/1/2011
12/31/2011
WTI
 20,172
 $108.50
220131
9/22/2008
Swap
 19,212
1/1/2012
12/31/2012
WTI
 19,212
 $108.50
575356
11/26/2008
Swap
 96,000
1/1/2012
12/31/2012
WTI
 96,000
 $80.05
575356
11/26/2008
Swap
 240,000
1/1/2013
1/31/2013
WTI
 240,000
 $82.00
215387
6/24/2008
Call
 56,800
4/1/2009
12/31/2009
WTI
 56,800
 $156.30
215388
6/24/2008
Call
 71,800
1/1/2010
12/31/2010
WTI
 71,800
 $156.30
215389
6/24/2008
Call
 68,300
1/1/2011
12/31/2011
WTI
 68,300
 $156.30
215390
6/24/2008
Call
 65,100
1/1/2012
12/31/2012
WTI
 65,100
 $156.30
215387
6/24/2008
Put
 56,800
4/1/2009
12/31/2009
WTI
 56,800
 $120.00
215388
6/24/2008
Put
 71,800
1/1/2010
12/31/2010
WTI
 71,800
 $120.00
215389
6/24/2008
Put
 68,300
1/1/2011
12/31/2011
WTI
 68,300
 $120.00
215390
6/24/2008
Put
 65,100
1/1/2012
12/31/2012
WTI
 65,100
 $120.00



 
1

--------------------------------------------------------------------------------




 
Natural Gas Derivatives
Contract #
Trade Date
Type
Remaining Hedged Volume (MMBtu)
Effective Date
Term Date
Commodity
Volume (MMBtu)
Avg Price
89713
9/14/2005
Swap
 360,374
4/1/2009
12/31/2009
NYMEX
 360,374
 $7.77
98138
1/13/2006
Swap
 260,975
4/1/2009
12/31/2009
NYMEX
 260,975
 $8.29
98129
1/13/2006
Swap
 370,425
4/1/2009
12/31/2009
NYMEX
 370,425
 $8.29
89714
9/14/2005
Swap
 434,879
1/1/2010
12/31/2010
NYMEX
 434,879
 $7.37
98139
1/13/2006
Swap
 324,120
1/1/2010
12/31/2010
NYMEX
 324,120
 $8.34
98130
1/13/2006
Swap
 459,900
1/1/2010
12/31/2010
NYMEX
 459,900
 $8.33
134917
3/30/2007
Swap
 180,000
4/1/2009
12/31/2009
ANR-OK
 180,000
 $7.64
134917
3/30/2007
Swap
 135,000
1/1/2010
12/31/2010
ANR-OK
 135,000
 $7.45
134917
3/30/2007
Swap
 130,000
1/1/2011
12/31/2011
ANR-OK
 130,000
 $7.23
N205765
5/18/2007
Swap
 135,000
4/1/2009
12/31/2009
WAHA
 135,000
 $8.23
N205765
5/18/2007
Swap
 159,720
1/1/2010
12/31/2010
WAHA
 159,720
 $7.83
N205765
5/18/2007
Swap
 144,000
1/1/2011
12/31/2011
WAHA
 144,000
 $7.51
N205765
5/18/2007
Swap
 132,000
1/1/2012
12/31/2012
WAHA
 132,000
 $7.30
MUR 551528
7/17/2007
Swap
 117,000
4/1/2009
12/31/2009
WAHA
 117,000
 $7.41
MUR 551528
7/17/2007
Swap
 144,000
1/1/2010
12/31/2010
WAHA
 144,000
 $7.41
MUR 551528
7/17/2007
Swap
 132,000
1/1/2011
12/31/2011
WAHA
 132,000
 $7.41
MUR 565436
9/7/2007
Swap
 93,537
4/1/2009
12/31/2009
WAHA
 93,537
 $7.16
MUR 565436
9/7/2007
Swap
 114,672
1/1/2010
12/31/2010
WAHA
 114,672
 $7.16
MUR 565436
9/7/2007
Swap
 107,220
1/1/2011
12/31/2011
WAHA
 107,220
 $7.16
MUR 565436
9/7/2007
Swap
 99,936
1/1/2012
12/31/2012
WAHA
 99,936
 $7.16
257723
9/7/2007
Swap
 150,300
4/1/2009
12/31/2009
ANR-OK
 150,300
 $6.85
257723
9/7/2007
Swap
 190,464
1/1/2010
12/31/2010
ANR-OK
 190,464
 $6.85
257723
9/7/2007
Swap
 180,804
1/1/2011
12/31/2011
ANR-OK
 180,804
 $6.85
257723
9/7/2007
Swap
 172,500
1/1/2012
12/31/2012
ANR-OK
 172,500
 $6.85
195110
11/26/2007
Swap
 85,500
4/1/2009
12/31/2009
WAHA
 85,500
 $7.57
195110
11/26/2007
Swap
 103,200
1/1/2010
12/31/2010
WAHA
 103,200
 $7.57
195110
11/26/2007
Swap
 94,800
1/1/2011
12/31/2011
WAHA
 94,800
 $7.57
195110
11/26/2007
Swap
 88,800
1/1/2012
12/31/2012
WAHA
 88,800
 $7.57
204846
1/15/2008
Swap
 144,900
4/1/2009
12/31/2009
ANR-OK
 144,900
 $7.51
204846
1/15/2008
Swap
 180,000
1/1/2010
12/31/2010
ANR-OK
 180,000
 $7.51
204846
1/15/2008
Swap
 168,000
1/1/2011
12/31/2011
ANR-OK
 168,000
 $7.51
204846
1/15/2008
Swap
 158,400
1/1/2012
12/31/2012
ANR-OK
 158,400
 $7.51
382250
3/13/2008
Swap
 299,529
4/1/2009
12/31/2009
WAHA
 299,529
 $8.70
382250
3/13/2008
Swap
 364,404
1/1/2010
12/31/2010
WAHA
 364,404
 $8.70
382250
3/13/2008
Swap
 951,792
1/1/2011
12/31/2011
WAHA
 951,792
 $8.70
382250
3/13/2008
Swap
 719,400
1/1/2012
12/31/2012
WAHA
 719,400
 $8.70
510758
8/28/2008
Swap
 181,800
4/1/2009
12/31/2009
ANR-OK
 181,800
 $8.10
510758
8/28/2008
Swap
 230,500
1/1/2010
12/31/2010
ANR-OK
 230,500
 $8.10
510758
8/28/2008
Swap
 218,700
1/1/2011
12/31/2011
ANR-OK
 218,700
 $8.10
510758
8/28/2008
Swap
 208,700
1/1/2012
12/31/2012
ANR-OK
 208,700
 $8.10
                 
Henry Hub Natural Gas Basis Swaps
Contract #
Trade Date
Type
Remaining Hedged Volume (MMBtu)
Effective Date
Term Date
Commodity
Volume (MMBtu)
Avg Price
93156
12/5/2008
Swap
 480,000
1/1/2010
12/31/2010
ANR OK
 480,000
 $(0.87)
93661
12/5/2008
Swap
 360,000
4/1/2009
12/31/2009
ANR OK
 360,000
 $(1.09)
111523
7/14/2006
Swap
 990,000
4/1/2009
12/31/2009
Waha
 990,000
 $(0.68)
111523
7/14/2006
Swap
 1,200,000
1/1/2010
12/31/2010
Waha
 1,200,000
 $(0.68)
                 
Natural Gas Liquid Derivatives
Contract #
Trade Date
Type
Remaining Hedged Volume (Gal)
Effective Date
Term Date
Commodity
Volume (Gal)
Avg Price
135001
3/30/2007
Swap
 203,742
4/1/2009
12/31/2009
Purity Ethane
 203,742
 $1.15
135018
3/30/2007
Swap
 577,584
4/1/2009
12/31/2009
Propane
 577,584
 $1.15
135020
3/30/2007
Swap
 153,090
4/1/2009
12/31/2009
Iso Butane
 153,090
 $1.15
135021
3/30/2007
Swap
 339,822
4/1/2009
12/31/2009
Butane
 339,822
 $1.15
135022
3/30/2007
Swap
 424,872
4/1/2009
12/31/2009
Gasoline
 424,872
 $1.15



 
2

--------------------------------------------------------------------------------




 
LIBOR Swap Summary
Amount
Counterparty
Maturity
Rate
 $29.00
BNP
10/16/2013
4.090%
 $13.00
BNP
10/16/2013
4.110%
 $12.00
BNP
11/28/2013
4.110%
 $60.00
Fortis
4/1/2013
2.650%
 $50.00
Wachovia
10/10/2013
3.090%
 $50.00
BNP
10/10/2013
3.100%
 $50.00
RBC
12/18/2013
2.295%
 $264.00
Weighted Average Rate
3.048%

 
 
3

--------------------------------------------------------------------------------

